UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05188 AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 12-31 Date of reporting period: 12-31-2010 ITEM 1.REPORTS TO STOCKHOLDERS. ANNUAL REPORTDECEMBER 31, 2010 VP Balanced Fund Table of Contents Market Perspective 2 U.S. Market Returns 2 Performance 3 Portfolio Commentary 5 Top Ten Stock Holdings 7 Top Five Stock Industries 7 Key Fixed-Income Portfolio Statistics 7 Types of Investments in Portfolio 7 Shareholder Fee Example 8 Financial Statements Schedule of Investments 9 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Notes to Financial Statements 25 Financial Highlights 31 Report of Independent Registered Public Accounting Firm 32 Other Information Proxy Voting Results 33 Management 34 Additional Information 37 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Market Perspective By Scott Wittman, Chief Investment Officer, Quantitative Equity and Asset Allocation Double-Digit Gains and Greater Volatility for U.S. Stocks The U.S. stock market enjoyed a robust year of performance in 2010, posting double-digit gains for the second consecutive year, though the market hit a few speed bumps along the way. Stocks advanced sharply during the first four months of the period thanks to continued evidence of a nascent economic recovery and a rebound in corporate profits, which was driven largely by cost-cutting measures at many businesses. By May, however, persistent worries about sovereign debt problems in Europe and evidence of a slowdown in the pace of economic recovery in the U.S.—most notably in manufacturing, housing, and consumer spending—began to weigh on investor confidence. The result was a sizable stock market pullback in May and June. The uncertain economic environment contributed to further market volatility throughout the summer, but stocks finished the year with a sharp rally over the last four months as improving economic conditions bolstered investor confidence that the U.S. economy would avoid a recurrence of recession. As the table below illustrates, small- and mid-cap stocks led the market’s advance in 2010, gaining more than 25% for the year. Meanwhile, growth shares outperformed value-oriented issues across all market capitalizations. U.S. Bonds Also Advanced The U.S. bond market also generated positive returns in 2010, with market leader­ship shifting throughout the year. As economic conditions improved during the first four months of the period, corporate bonds were the best performers in the bond market. However, when the economic recovery began to lose momentum and the European debt crisis escalated, Treasury bonds outperformed as a flight to quality sent their yields down to their lowest levels in decades. Corporate bonds, which continued to benefit from strong demand for their relatively high yields, returned to favor late in the year, when improving economic conditions sent Treasury yields sharply higher. Mortgage-backed securities generated mixed results for the period. Commercial mortgage-backed securities posted the best returns of any sector in the bond market, but residential mortgage-backed securities lagged as record-low mortgage rates led to concerns about higher refinancing activity. U.S. Market Returns For the 12 months ended December 31, 2010 Russell U.S. Stock Indices Barclays Capital U.S. Bond Market Indices Russell 1000 Index (large-cap) 16.10% Corporate (investment grade) 9.00% Russell Midcap Index 25.48% Aggregate (multi-sector) 6.54% Russell 2000 Index (small-cap) 26.85% Treasury 5.87% MBS (mortgage-backed) 5.37% 2 Performance Total Returns as of December 31, 2010 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Class I AVBIX 11.64% 3.39% 3.55% 6.63% 5/1/91 New blended index(1)(2) — 12.13% 4.08% 3.53% 8.14% — Old blended index — 12.04% 4.17% 3.59% 8.18% — S&P 500 Index — 15.06% 2.29% 1.41% 8.54% — Barclays Capital U.S. Aggregate Bond Index(2) — 6.54% 5.80% 5.84% 6.80% — Citigroup US Broad Investment-Grade Bond Index — 6.30% 5.98% 5.96% 6.89% — The blended index combines two widely known indices in proportion to the asset mix of the fund. The S&P 500 Index represents 60% of the index and the remaining 40% is represented by the Barclays Capital U.S. Aggregate Bond Index. In January 2010, the fund’s blended index changed. The old blended index was represented by 60% of the S&P 500 Index and the remaining 40% was represented by the Citigroup US Broad Investment-Grade Bond Index. The new blended index is represented by 60% of the S&P 500 Index and the remaining 40% is represented by the Barclays Capital U.S. Aggregate Bond Index. This reflects a change in the portfolio management analytics software used by American Century Investments’ fixed-income teams. The investment process is unchanged. Since 4/30/91, the date nearest the Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. As interest rates rise, bond values will decline. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 3 Growth of $10,000 Over 10 Years $10,000 investment made December 31, 2000 Total Annual Fund Operating Expenses Class I0.91% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. As interest rates rise, bond values will decline. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 4 Portfolio Commentary Equity Portfolio Managers: Bill Martin and Claudia Musat Fixed-Income Portfolio Managers: David MacEwen, Bob Gahagan, Brian Howell Performance Summary VP Balanced returned 11.64% in 2010, while the fund’s benchmark (a blended index consisting of 60% S&P 500 Index and 40% Barclays Capital U.S. Aggregate Bond Index) returned 12.13%. Both the fund and its benchmark generated double-digit gains for the year, reflecting robust returns in the U.S. stock market and a solid advance in the U.S. bond market. The VP Balanced Fund modestly trailed the performance of its benchmark; while the equity component of the portfolio performed in line with its portion of the benchmark, the fixed-income component underperformed its part of the benchmark. (It’s worth noting that the fund’s results reflected operating expenses, while the benchmark’s return did not.) Stock Component Fared Well The stock portion of VP Balanced generally kept pace with the 15.06% return of the S&P 500 in 2010. The management approach of the stock component emphasizes individual stock selection over sector allocation, and security selection contributed positively to performance during the period, led by the health care and consumer discretionary sectors. An underweight position in health care equipment makers, along with stock selection among life sciences companies and pharmaceutical firms, produced virtually all of the outperformance in the health care sector. The top contributors included Endo Pharmaceuticals Holdings, which rallied after reporting solid earnings and announcing several beneficial acquisitions, and medical technology company Millipore, which was acquired by a German pharmaceutical firm. In the consumer discretionary sector, an overweight position in the auto components industry and stock selection among specialty retailers generated the bulk of the outperformance. The leading contributors in this sector were auto parts maker TRW Automotive, which benefited from a rebound in the auto industry, and online movie rental firm Netflix, which enjoyed strong subscriber growth and an increase in online movie streaming. Other notable positive performers included metals producer Freeport-McMoRan Copper & Gold and bearings manufacturer Timken. Freeport McMoRan reported stronger-than-expected earnings and benefited from a sharp rise in commodity prices, especially during the last six months of the year. Timken was another beneficiary of the recovery in auto industry, as well as growing global demand for its products. On the downside, the equity component’s holdings in the information technology and industrials sectors detracted from relative results. Stock selection among computer hardware makers and semiconductor manufacturers had the biggest negative impact in the technology sector. Disk-drive makers Western Digital and Seagate Technology struggled with lower prices amid a supply and demand imbalance in the disk-drive industry. The underperformance in the industrials sector resulted mainly from aerospace and defense companies; the most significant individual detractor was heavy-duty vehicle manufacturer Oshkosh, which was hurt by expectations of weaker defense spending going forward. 5 Bond Portion Advanced The fixed-income component of the VP Balanced portfolio posted a solid gain in 2010 but modestly trailed the 6.54% return of the Barclays Capital U.S. Aggregate Bond Index. Sector allocation added value during the period, especially an overweight position in corporate bonds and an underweight position in residential mortgage-backed securities. Small positions in commercial mortgage-backed securities and high-yield corporate bonds, which were the two best-performing segments of the bond market during the year, also contributed favorably to results, as did timely investments in Treasury inflation-protected securities and Build America Bonds (taxable municipal bonds). An underweight position in nominal Treasury securities was also generally positive for performance. The bond component was positioned for a flatter yield curve—that is, a smaller gap between long- and short-term interest rates. We originally established the position in mid-2009 but added to it strategically throughout 2010. However, this positioning weighed on performance as the yield spread between two- and 30-year Treasury securities widened overall during the year. The yield curve remains significantly steeper than its historical average, so we are maintaining this positioning. The bond portion’s exposure to non-dollar-denominated bonds also detracted from performance versus the benchmark. The sovereign debt issues in Greece and elsewhere in Europe caused the euro to decline versus the U.S. dollar. A stronger dollar lowers returns on foreign investments for U.S. investors. More recently, we have been taking some profits in our corporate bond holdings and shifting the proceeds into residential mortgage-backed securities, reducing the bond portion’s underweight position. After a period of underperformance, mortgage-backed securities have become more attractive on a relative value basis, offering a combination of high quality and attractive yields. A Look Ahead Despite recent evidence of improving economic activity, we do not think the U.S. economy will be entering a period of strong growth in the near future. While corporations have strengthened their balance sheets and restored profitability, consumers still face a sizable debt overhang, persistently high unemployment, and stagnant housing prices. These headwinds are likely to keep the economy in slow-growth mode as we move into 2011. In this environment, we will continue to focus on our disciplined investment processes for both the stock and bond components of the portfolio. 6 Top Ten Stock Holdings % of net assets as of 12/31/10 Microsoft Corp. 1.6% Exxon Mobil Corp. 1.5% Chevron Corp. 1.5% International Business Machines Corp. 1.4% Wells Fargo & Co. 1.4% AT&T, Inc. 1.4% Johnson & Johnson 1.2% JPMorgan Chase & Co. 1.2% Apple, Inc. 1.1% Intel Corp. 1.1% Top Five Stock Industries % of net assets as of 12/31/10 Oil, Gas & Consumable Fuels 6.1% Pharmaceuticals 3.5% Insurance 3.3% Computers & Peripherals 2.8% Diversified Financial Services 2.4% Key Fixed-Income Portfolio Statistics As of 12/31/10 Weighted Average Life 6.2 years Average Duration (Effective) 4.9 years Types of Investments in Portfolio % of net assets as of 12/31/10 Common Stocks 59.8% U.S. Treasury Securities 11.8% Corporate Bonds 10.5% U.S. Government Agency Mortgage-Backed Securities 9.3% U.S. Government Agency Securities and Equivalents 2.8% Commercial Mortgage-Backed Securities 2.3% Collateralized Mortgage Obligations 1.2% Municipal Securities 0.8% Sovereign Governments & Agencies 0.4% Temporary Cash Investments 0.9% Other Assets and Liabilities 0.2% 7 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2010 to December 31, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 7/1/10 Ending Account Value 12/31/10 Expenses Paid During Period* 7/1/10 – 12/31/10 Annualized Expense Ratio* Actual Class I 0.90% Hypothetical Class I 0.90% * Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 8 Schedule of Investments DECEMBER 31, 2010 Shares/ Principal Amount Value Common Stocks — 59.8% AEROSPACE & DEFENSE — 1.4% Boeing Co. (The) $ General Dynamics Corp. Raytheon Co. AIR FREIGHT & LOGISTICS — 0.9% United Parcel Service, Inc., Class B AUTO COMPONENTS — 0.6% Magna International, Inc. TRW Automotive Holdings Corp.(1) AUTOMOBILES — 0.6% Ford Motor Co.(1) BEVERAGES — 0.9% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 1.4% Amgen, Inc.(1) Biogen Idec, Inc.(1) Cephalon, Inc.(1) CAPITAL MARKETS — 1.2% Goldman Sachs Group, Inc. (The) Legg Mason, Inc. CHEMICALS — 1.1% Cytec Industries, Inc. Lubrizol Corp. OM Group, Inc.(1) PPG Industries, Inc. W.R. Grace & Co.(1) COMMERCIAL BANKS — 2.0% PNC Financial Services Group, Inc. SunTrust Banks, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES(2) Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 0.8% Cisco Systems, Inc.(1) Harris Corp. Plantronics, Inc. Research In Motion Ltd.(1) COMPUTERS & PERIPHERALS — 2.8% Apple, Inc.(1) Dell, Inc.(1) Hewlett-Packard Co. Lexmark International, Inc., Class A(1) SanDisk Corp.(1) Seagate Technology plc(1) Western Digital Corp.(1) CONSUMER FINANCE — 0.3% American Express Co. Cash America International, Inc. CONTAINERS & PACKAGING — 0.3% Ball Corp. Graphic Packaging Holding Co.(1) DIVERSIFIED CONSUMER SERVICES — 0.5% Career Education Corp.(1) H&R Block, Inc. ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 2.4% Bank of America Corp. Citigroup, Inc.(1) JPMorgan Chase & Co. McGraw-Hill Cos., Inc. (The) DIVERSIFIED TELECOMMUNICATION SERVICES — 2.3% AT&T, Inc. Verizon Communications, Inc. 9 Shares/ Principal Amount Value ELECTRIC UTILITIES — 0.6% Entergy Corp. $ Exelon Corp. NextEra Energy, Inc. ELECTRICAL EQUIPMENT(2) Rockwell Automation, Inc. 97 ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 0.7% Anixter International, Inc. Celestica, Inc.(1) Tyco Electronics Ltd. Vishay Intertechnology, Inc.(1) Vishay Precision Group, Inc.(1) ENERGY EQUIPMENT & SERVICES — 0.5% Complete Production Services, Inc.(1) National Oilwell Varco, Inc. Schlumberger Ltd. SEACOR Holdings, Inc. Transocean Ltd.(1) FOOD & STAPLES RETAILING — 0.2% Wal-Mart Stores, Inc. FOOD PRODUCTS — 1.9% Corn Products International, Inc. Del Monte Foods Co. Dole Food Co., Inc.(1) Hershey Co. (The) Sara Lee Corp. Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT & SUPPLIES — 0.1% Becton, Dickinson & Co. HEALTH CARE PROVIDERS & SERVICES — 2.1% Cardinal Health, Inc. Health Net, Inc.(1) Humana, Inc.(1) Magellan Health Services, Inc.(1) McKesson Corp. UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE — 0.6% Brinker International, Inc. McDonald’s Corp. Starbucks Corp. HOUSEHOLD DURABLES(2) American Greetings Corp., Class A HOUSEHOLD PRODUCTS — 1.4% Colgate-Palmolive Co. Energizer Holdings, Inc.(1) Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS — 0.3% GenOn Energy, Inc.(1) NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES — 1.4% 3M Co. General Electric Co. Seaboard Corp. 4 INSURANCE — 3.3% ACE Ltd. Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Endurance Specialty Holdings Ltd. Horace Mann Educators Corp. Loews Corp. Principal Financial Group, Inc. Prudential Financial, Inc. Travelers Cos., Inc. (The) INTERNET SOFTWARE & SERVICES — 0.9% AOL, Inc.(1) EarthLink, Inc. Google, Inc., Class A(1) IT SERVICES — 2.4% Accenture plc, Class A Computer Sciences Corp. 10 Shares/ Principal Amount Value International Business Machines Corp. $ Western Union Co. (The) LEISURE EQUIPMENT & PRODUCTS — 0.4% Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES — 0.1% Bruker Corp.(1) MACHINERY — 1.5% Briggs & Stratton Corp. Caterpillar, Inc. Deere & Co. Eaton Corp. Parker-Hannifin Corp. Timken Co. MEDIA — 1.5% Comcast Corp., Class A DirecTV, Class A(1) Gannett Co., Inc. Scholastic Corp. Time Warner, Inc. METALS & MINING — 1.3% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. MULTILINE RETAIL — 0.8% Macy’s, Inc. Target Corp. MULTI-UTILITIES — 0.6% DTE Energy Co. Integrys Energy Group, Inc. OIL, GAS & CONSUMABLE FUELS — 6.1% Apache Corp. Canadian Natural Resources Ltd. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Murphy Oil Corp. Occidental Petroleum Corp. Sunoco, Inc. PAPER & FOREST PRODUCTS — 0.2% Domtar Corp. PERSONAL PRODUCTS — 0.4% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 3.5% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc.(1) Forest Laboratories, Inc.(1) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.3% Equity LifeStyle Properties, Inc. Rayonier, Inc. Simon Property Group, Inc. ROAD & RAIL — 0.4% CSX Corp. Norfolk Southern Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 1.9% Intel Corp. LSI Corp.(1) Marvell Technology Group Ltd.(1) Micron Technology, Inc.(1) Teradyne, Inc.(1) SOFTWARE — 2.3% Intuit, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL — 1.6% Advance Auto Parts, Inc. AutoZone, Inc.(1) Best Buy Co., Inc. Home Depot, Inc. (The) Rent-A-Center, Inc. Ross Stores, Inc. Williams-Sonoma, Inc. 11 Shares/ Principal Amount Value TOBACCO — 1.0% Philip Morris International, Inc. $ TOTAL COMMON STOCKS (Cost $57,346,923) U.S. Treasury Securities — 11.8% U.S. Treasury Bonds, 5.50%, 8/15/28(3) $ U.S. Treasury Bonds, 5.25%, 2/15/29(3) U.S. Treasury Bonds, 5.375%, 2/15/31(3) U.S. Treasury Bonds, 4.75%, 2/15/37(3) U.S. Treasury Bonds, 4.375%, 11/15/39(3) U.S. Treasury Notes, 1.375%, 11/15/12(3) U.S. Treasury Notes, 1.375%, 5/15/13(3) U.S. Treasury Notes, 2.375%, 8/31/14(3) U.S. Treasury Notes, 1.25%, 9/30/15(3) U.S. Treasury Notes, 2.125%, 12/31/15(3) U.S. Treasury Notes, 2.625%, 8/15/20(3) TOTAL U.S. TREASURY SECURITIES (Cost $13,869,646) Corporate Bonds — 10.5% AEROSPACE & DEFENSE — 0.3% Honeywell International, Inc., 5.30%, 3/1/18(3) L-3 Communications Corp., 5.875%, 1/15/15(3) Lockheed Martin Corp., 5.50%, 11/15/39(3) United Technologies Corp., 6.05%, 6/1/36(3) United Technologies Corp., 5.70%, 4/15/40(3) AUTOMOBILES — 0.1% American Honda Finance Corp., 2.50%, 9/21/15(3)(4) Nissan Motor Acceptance Corp., 3.25%, 1/30/13(3)(4) BEVERAGES — 0.2% Anheuser-Busch InBev Worldwide, Inc., 3.00%, 10/15/12(3) $ Anheuser-Busch InBev Worldwide, Inc., 6.875%, 11/15/19(4) PepsiCo, Inc., 4.875%, 11/1/40(3) SABMiller plc, 6.20%, 7/1/11(3)(4) CAPITAL MARKETS — 0.8% Bear Stearns Cos. LLC (The), 6.40%, 10/2/17(3) Credit Suisse (New York), 5.00%, 5/15/13(3) Credit Suisse (New York), 4.375%, 8/5/20(3) Deutsche Bank AG (London), 3.875%, 8/18/14(3) Goldman Sachs Group, Inc. (The), 6.00%, 5/1/14(3) Goldman Sachs Group, Inc. (The), 7.50%, 2/15/19(3) Jefferies Group, Inc., 8.50%, 7/15/19(3) Korea Development Bank, 3.25%, 3/9/16(3) Morgan Stanley, 4.20%, 11/20/14(3) Morgan Stanley, 6.625%, 4/1/18(3) Morgan Stanley, 5.625%, 9/23/19(3) UBS AG (Stamford Branch), 2.25%, 8/12/13(3) CHEMICALS — 0.2% CF Industries, Inc., 6.875%, 5/1/18 Dow Chemical Co. (The), 5.90%, 2/15/15(3) Dow Chemical Co. (The), 2.50%, 2/15/16(3) Dow Chemical Co. (The), 8.55%, 5/15/19(3) Dow Chemical Co. (The), 4.25%, 11/15/20(3) Rohm & Haas Co., 5.60%, 3/15/13(3) 12 Shares/ Principal Amount Value COMMERCIAL BANKS — 0.4% BB&T Corp., 5.70%, 4/30/14(3) $ $ Fifth Third Bancorp., 6.25%, 5/1/13(3) HSBC Bank plc, 3.50%, 6/28/15(3)(4) HSBC Holdings plc, 6.80%, 6/1/38(3) HSBC USA, Inc., 5.00%, 9/27/20(3) Huntington Bancshares, Inc., 7.00%, 12/15/20(3) PNC Bank N.A., 6.00%, 12/7/17(3) PNC Funding Corp., 4.25%, 9/21/15(3) Royal Bank of Scotland plc, 3.95%, 9/21/15 Wachovia Bank N.A., 4.80%, 11/1/14(3) Wachovia Bank N.A., 4.875%, 2/1/15(3) Wells Fargo & Co., 3.625%, 4/15/15(3) COMMERCIAL SERVICES & SUPPLIES — 0.1% Corrections Corp. of America, 6.25%, 3/15/13(3) Republic Services, Inc., 5.50%, 9/15/19(3) Waste Management, Inc., 6.125%, 11/30/39(3) COMMUNICATIONS EQUIPMENT(2) Cisco Systems, Inc., 5.90%, 2/15/39(3) CONSUMER FINANCE — 0.3% Ford Motor Credit Co. LLC, 5.625%, 9/15/15(3) General Electric Capital Corp., 3.75%, 11/14/14(3) General Electric Capital Corp., 2.25%, 11/9/15(3) General Electric Capital Corp., 5.625%, 9/15/17(3) General Electric Capital Corp., 4.375%, 9/16/20(3) SLM Corp., 5.375%, 1/15/13(3) CONTAINERS & PACKAGING — 0.1% Ball Corp., 7.125%, 9/1/16(3) $ Ball Corp., 6.75%, 9/15/20(3) DIVERSIFIED FINANCIAL SERVICES — 0.7% Arch Western Finance LLC, 6.75%, 7/1/13(3) Bank of America Corp., 6.50%, 8/1/16(3) Bank of America Corp., 5.75%, 12/1/17(3) Bank of America Corp., 5.875%, 1/5/21(3) Bank of America N.A., 5.30%, 3/15/17(3) Citigroup, Inc., 6.00%, 12/13/13(3) Citigroup, Inc., 6.01%, 1/15/15(3) Citigroup, Inc., 4.75%, 5/19/15 Citigroup, Inc., 6.125%, 5/15/18(3) Citigroup, Inc., 8.50%, 5/22/19(3) Citigroup, Inc., 5.375%, 8/9/20(3) JPMorgan Chase & Co., 3.70%, 1/20/15(3) JPMorgan Chase & Co., 6.00%, 1/15/18(3) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.7% Alltel Corp., 7.875%, 7/1/32(3) AT&T, Inc., 6.80%, 5/15/36(3) AT&T, Inc., 6.55%, 2/15/39(3) British Telecommunications plc, 5.95%, 1/15/18(3) Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18(3) CenturyLink, Inc., 7.60%, 9/15/39(3) Embarq Corp., 7.08%, 6/1/16(3) Frontier Communications Corp., 8.50%, 4/15/20(3) Qwest Corp., 7.875%, 9/1/11(3) 13 Shares/ Principal Amount Value Qwest Corp., 7.50%, 10/1/14(3) $ $ Sprint Capital Corp., 7.625%, 1/30/11(3) Telecom Italia Capital SA, 6.18%, 6/18/14(3) Telecom Italia Capital SA, 7.00%, 6/4/18(3) Telefonica Emisiones SAU, 5.88%, 7/15/19(3) Verizon Communications, Inc., 6.40%, 2/15/38(3) Verizon Communications, Inc., 7.35%, 4/1/39(3) Windstream Corp., 7.875%, 11/1/17(3) ELECTRIC UTILITIES — 0.3% Carolina Power & Light Co., 5.15%, 4/1/15(3) Cleveland Electric Illuminating Co. (The), 5.70%, 4/1/17(3) Duke Energy Corp., 3.95%, 9/15/14(3) Edison International, 3.75%, 9/15/17(3) Exelon Generation Co. LLC, 5.20%, 10/1/19(3) Exelon Generation Co. LLC, 4.00%, 10/1/20(3) FirstEnergy Solutions Corp., 6.05%, 8/15/21(3) Florida Power Corp., 6.35%, 9/15/37(3) Southern California Edison Co., 5.625%, 2/1/36(3) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 0.1% Jabil Circuit, Inc., 7.75%, 7/15/16(3) Jabil Circuit, Inc., 5.625%, 12/15/20(3) ENERGY EQUIPMENT & SERVICES — 0.1% Transocean, Inc., 6.50%, 11/15/20(3) Weatherford International Ltd., 9.625%, 3/1/19(3) FOOD & STAPLES RETAILING — 0.5% CVS Caremark Corp., 6.60%, 3/15/19(3) $ Kroger Co. (The), 6.40%, 8/15/17(3) Wal-Mart Stores, Inc., 5.875%, 4/5/27(3) Wal-Mart Stores, Inc., 6.20%, 4/15/38(3) Wal-Mart Stores, Inc., 5.625%, 4/1/40(3) Wal-Mart Stores, Inc., 5.00%, 10/25/40(3) FOOD PRODUCTS — 0.1% Kellogg Co., 4.45%, 5/30/16(3) Kraft Foods, Inc., 6.00%, 2/11/13(3) Kraft Foods, Inc., 5.375%, 2/10/20(3) Kraft Foods, Inc., 6.50%, 2/9/40(3) Mead Johnson Nutrition Co., 3.50%, 11/1/14(3) HEALTH CARE EQUIPMENT & SUPPLIES — 0.1% Baxter International, Inc., 5.90%, 9/1/16(3) Covidien International Finance SA, 1.875%, 6/15/13(3) HEALTH CARE PROVIDERS & SERVICES — 0.2% Express Scripts, Inc., 5.25%, 6/15/12(3) Express Scripts, Inc., 7.25%, 6/15/19(3) Medco Health Solutions, Inc., 7.25%, 8/15/13(3) WellPoint, Inc., 5.80%, 8/15/40(3) HOTELS, RESTAURANTS & LEISURE — 0.2% McDonald’s Corp., 5.35%, 3/1/18(3) Wyndham Worldwide Corp., 6.00%, 12/1/16(3) Wyndham Worldwide Corp., 5.75%, 2/1/18(3) Yum! Brands, Inc., 5.30%, 9/15/19(3) 14 Shares/ Principal Amount Value HOUSEHOLD DURABLES — 0.1% Jarden Corp., 8.00%, 5/1/16 $ $ Jarden Corp., 6.125%, 11/15/22(3) Toll Brothers Finance Corp., 6.75%, 11/1/19(3) INDUSTRIAL CONGLOMERATES — 0.1% General Electric Co., 5.00%, 2/1/13(3) General Electric Co., 5.25%, 12/6/17(3) INSURANCE — 0.5% Allstate Corp. (The), 7.45%, 5/16/19 American International Group, Inc., 3.65%, 1/15/14 American International Group, Inc., 5.85%, 1/16/18(3) CNA Financial Corp., 5.875%, 8/15/20(3) Genworth Financial, Inc., 7.20%, 2/15/21(3) Hartford Financial Services Group, Inc., 4.00%, 3/30/15(3) Lincoln National Corp., 6.25%, 2/15/20(3) MetLife Global Funding I, 5.125%, 4/10/13(3)(4) MetLife, Inc., 6.75%, 6/1/16(3) New York Life Global Funding, 4.65%, 5/9/13(3)(4) Prudential Financial, Inc., 7.375%, 6/15/19(3) Prudential Financial, Inc., 5.40%, 6/13/35(3) Travelers Cos., Inc. (The), 5.90%, 6/2/19(3) Travelers Cos., Inc. (The), 3.90%, 11/1/20(3) INTERNET SOFTWARE & SERVICES(2) eBay, Inc., 3.25%, 10/15/20(3) MACHINERY — 0.1% Deere & Co., 5.375%, 10/16/29(3) MEDIA — 1.0% CBS Corp., 4.30%, 2/15/21(3) CBS Corp., 5.50%, 5/15/33(3) Comcast Corp., 5.90%, 3/15/16(3) $ Comcast Corp., 5.70%, 5/15/18(3) Comcast Corp., 6.40%, 5/15/38(3) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14(3) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 6.375%, 6/15/15(3) Interpublic Group of Cos., Inc. (The), 10.00%, 7/15/17(3) Lamar Media Corp., 9.75%, 4/1/14(3) NBC Universal, Inc., 5.15%, 4/30/20(3)(4) NBC Universal, Inc., 4.375%, 4/1/21(4) NBC Universal, Inc., 5.95%, 4/1/41(4) News America, Inc., 6.90%, 8/15/39(3) Omnicom Group, Inc., 4.45%, 8/15/20(3) Time Warner Cable, Inc., 5.40%, 7/2/12(3) Time Warner Cable, Inc., 6.75%, 7/1/18(3) Time Warner, Inc., 7.70%, 5/1/32(3) Viacom, Inc., 6.25%, 4/30/16(3) Virgin Media Secured Finance plc, 6.50%, 1/15/18(3) METALS & MINING — 0.4% Alcoa, Inc., 6.15%, 8/15/20(3) Anglo American Capital plc, 4.45%, 9/27/20(3)(4) AngloGold Ashanti Holdings plc, 5.375%, 4/15/20(3) ArcelorMittal, 9.85%, 6/1/19(3) ArcelorMittal, 5.25%, 8/5/20(3) Freeport-McMoRan Copper & Gold, Inc., 8.375%, 4/1/17(3) Newmont Mining Corp., 6.25%, 10/1/39(3) Rio Tinto Finance USA Ltd., 3.50%, 11/2/20(3) 15 Shares/ Principal Amount Value Teck Resources Ltd., 5.375%, 10/1/15(3) $ $ Vale Overseas Ltd., 5.625%, 9/15/19(3) Vale Overseas Ltd., 4.625%, 9/15/20 MULTILINE RETAIL(2) Macy’s Retail Holdings, Inc., 5.35%, 3/15/12(3) MULTI-UTILITIES — 0.4% CenterPoint Energy Resources Corp., 6.125%, 11/1/17(3) CenterPoint Energy Resources Corp., 6.25%, 2/1/37(3) CMS Energy Corp., 4.25%, 9/30/15 CMS Energy Corp., 8.75%, 6/15/19(3) Pacific Gas & Electric Co., 5.80%, 3/1/37(3) PG&E Corp., 5.75%, 4/1/14(3) Sempra Energy, 8.90%, 11/15/13(3) Sempra Energy, 6.50%, 6/1/16(3) OFFICE ELECTRONICS — 0.1% Xerox Corp., 5.65%, 5/15/13(3) Xerox Corp., 4.25%, 2/15/15(3) OIL, GAS & CONSUMABLE FUELS — 1.2% Anadarko Petroleum Corp., 6.45%, 9/15/36(3) Apache Corp., 5.10%, 9/1/40(3) Apache Corp., 5.25%, 2/1/42(3) BP Capital Markets plc, 4.50%, 10/1/20(3) Cenovus Energy, Inc., 4.50%, 9/15/14(3) Chesapeake Energy Corp., 7.625%, 7/15/13(3) ConocoPhillips, 5.75%, 2/1/19(3) El Paso Corp., 7.875%, 6/15/12(3) Enbridge Energy Partners LP, 6.50%, 4/15/18(3) Enbridge Energy Partners LP, 5.50%, 9/15/40(3) Enterprise Products Operating LLC, 3.70%, 6/1/15(3) $ Enterprise Products Operating LLC, 6.30%, 9/15/17(3) Enterprise Products Operating LLC, 6.45%, 9/1/40(3) EOG Resources, Inc., 5.625%, 6/1/19(3) Hess Corp., 6.00%, 1/15/40(3) Kinder Morgan Energy Partners LP, 6.85%, 2/15/20(3) Kinder Morgan Energy Partners LP, 6.50%, 9/1/39(3) Magellan Midstream Partners LP, 6.55%, 7/15/19(3) Motiva Enterprises LLC, 5.75%, 1/15/20(3)(4) Nexen, Inc., 5.65%, 5/15/17(3) Peabody Energy Corp., 6.50%, 9/15/20(3) Petrobras International Finance Co., 5.75%, 1/20/20(3) Petroleos Mexicanos, 6.00%, 3/5/20(3) Plains All American Pipeline LP/PAA Finance Corp., 3.95%, 9/15/15(3) Plains All American Pipeline LP/PAA Finance Corp., 8.75%, 5/1/19(3) Shell International Finance BV, 3.10%, 6/28/15(3) Shell International Finance BV, 6.375%, 12/15/38(3) Suncor Energy, Inc., 6.10%, 6/1/18 Talisman Energy, Inc., 7.75%, 6/1/19(3) Williams Partners LP, 5.25%, 3/15/20(3) Williams Partners LP, 4.125%, 11/15/20(3) PAPER & FOREST PRODUCTS — 0.1% Georgia-Pacific LLC, 5.40%, 11/1/20(3)(4) International Paper Co., 9.375%, 5/15/19(3) International Paper Co., 7.30%, 11/15/39(3) 16 Shares/ Principal Amount Value PHARMACEUTICALS — 0.4% Abbott Laboratories, 5.875%, 5/15/16(3) $ $ Abbott Laboratories, 5.30%, 5/27/40(3) AstraZeneca plc, 5.40%, 9/15/12(3) AstraZeneca plc, 5.90%, 9/15/17(3) GlaxoSmithKline Capital, Inc., 4.85%, 5/15/13(3) Pfizer, Inc., 7.20%, 3/15/39(3) Watson Pharmaceuticals, Inc., 5.00%, 8/15/14(3) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.1% Boston Properties LP, 4.125%, 5/15/21(3) Digital Realty Trust LP, 5.875%, 2/1/20(3) Host Hotels & Resorts, Inc., 6.00%, 11/1/20(3)(4) Kimco Realty Corp., 6.875%, 10/1/19(3) Ventas Realty LP/Ventas Capital Corp., 3.125%, 11/30/15(3) REAL ESTATE MANAGEMENT & DEVELOPMENT(2) AMB Property LP, 6.625%, 12/1/19(3) ROAD & RAIL — 0.1% Burlington Northern Santa Fe Corp., 5.05%, 3/1/41(3) Union Pacific Corp., 5.75%, 11/15/17(3) SOFTWARE — 0.1% Intuit, Inc., 5.75%, 3/15/17(3) SPECIALTY RETAIL — 0.1% Lowe’s Cos., Inc., 2.125%, 4/15/16(3) Staples, Inc., 9.75%, 1/15/14(3) TEXTILES, APPAREL & LUXURY GOODS(2) Hanesbrands, Inc., 6.375%, 12/15/20(3)(4) TOBACCO(2) Altria Group, Inc., 10.20%, 2/6/39(3) $ WIRELESS TELECOMMUNICATION SERVICES — 0.2% America Movil SAB de CV, 5.00%, 10/16/19(3) American Tower Corp., 4.625%, 4/1/15(3) Rogers Communications, Inc., 6.25%, 6/15/13(3) SBA Telecommunications, Inc., 8.25%, 8/15/19(3) TOTAL CORPORATE BONDS (Cost $11,608,635) U.S. Government Agency Mortgage-Backed Securities(5) — 9.3% FHLMC, 7.00%, 11/1/13(3) FHLMC, 6.50%, 6/1/16(3) FHLMC, 6.50%, 6/1/16(3) FHLMC, 4.50%, 1/1/19(3) FHLMC, 6.50%, 1/1/28(3) FHLMC, 6.50%, 6/1/29(3) FHLMC, 8.00%, 7/1/30(3) FHLMC, 5.50%, 12/1/33(3) FHLMC, 5.50%, 1/1/38(3) FHLMC, 6.00%, 8/1/38 FHLMC, 6.50%, 7/1/47(3) FNMA, 6.50%, 11/1/11(3) FNMA, 6.00%, 4/1/13(3) FNMA, 6.00%, 4/1/13(3) FNMA, 6.00%, 5/1/13(3) FNMA, 6.50%, 6/1/13(3) FNMA, 6.50%, 6/1/13(3) FNMA, 6.00%, 7/1/13(3) FNMA, 6.00%, 1/1/14(3) FNMA, 4.50%, 5/1/19(3) FNMA, 4.50%, 5/1/19(3) FNMA, 6.50%, 1/1/28(3) FNMA, 7.00%, 1/1/28(3) FNMA, 6.50%, 1/1/29(3) FNMA, 7.50%, 7/1/29(3) FNMA, 7.50%, 9/1/30(3) FNMA, 6.50%, 1/1/32(3) 17 Shares/ Principal Amount Value FNMA, 5.50%, 6/1/33(3) $ $ FNMA, 5.50%, 8/1/33(3) FNMA, 5.00%, 11/1/33(3) FNMA, 5.50%, 1/1/34(3) FNMA, 4.50%, 9/1/35(3) FNMA, 5.00%, 2/1/36(3) FNMA, 5.50%, 1/1/37 FNMA, 5.50%, 2/1/37(3) FNMA, 6.00%, 7/1/37 FNMA, 6.50%, 8/1/37(3) FNMA, 6.50%, 6/1/47(3) FNMA, 6.50%, 8/1/47(3) FNMA, 6.50%, 8/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) GNMA, 7.00%, 4/20/26(3) GNMA, 7.50%, 8/15/26(3) GNMA, 7.00%, 2/15/28(3) GNMA, 7.50%, 2/15/28(3) GNMA, 6.50%, 5/15/28(3) GNMA, 6.50%, 5/15/28(3) GNMA, 7.00%, 12/15/28(3) GNMA, 7.00%, 5/15/31(3) GNMA, 5.50%, 11/15/32(3) TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $10,265,438) U.S. Government Agency Securities and Equivalents — 2.8% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES — 2.0% FHLMC, 2.875%, 2/9/15(3) FNMA, 1.00%, 9/23/13 FNMA, 5.00%, 2/13/17(3) GOVERNMENT-BACKED CORPORATE BONDS(6) — 0.8% Ally Financial, Inc., 1.75%, 10/30/12(3) Citigroup Funding, Inc., 1.875%, 11/15/12(3) TOTAL U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS (Cost $3,212,556) Commercial Mortgage-Backed Securities(5) — 2.3% Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42(3) $ Commercial Mortgage Pass-Through Certificates, Series 2004 LB3A, Class A4 SEQ, VRN, 5.23%, 1/3/11(3) Credit Suisse Mortgage Capital Certificates, Series 2007 TF2A, Class A1, VRN, 0.44%, 1/18/11, resets monthly off the 1-month LIBOR plus 0.18% with no caps(3)(4) Greenwich Capital Commercial Funding Corp., Series 2005 GG3, Class A4, VRN, 4.80%, 1/3/11(3) GS Mortgage Securities Corp. II, Series 2004 GG2, Class A6 SEQ, VRN, 5.40%, 1/3/11(3) GS Mortgage Securities Corp. II, Series 2005 GG4, Class A4 SEQ, 4.76%, 7/10/39(3) GS Mortgage Securities Corp. II, Series 2005 GG4, Class A4A SEQ, 4.75%, 7/10/39(3) LB-UBS Commercial Mortgage Trust, Series 2004 C1, Class A4 SEQ, 4.57%, 1/15/31(3) LB-UBS Commercial Mortgage Trust, Series 2004 C2, Class A4 SEQ, 4.37%, 3/15/36(3) LB-UBS Commercial Mortgage Trust, Series 2005 C2, Class A2 SEQ, 4.82%, 4/15/30(3) LB-UBS Commercial Mortgage Trust, Series 2005 C5, Class AM, VRN, 5.02%, 1/11/11(3) Merrill Lynch Floating Trust, Series 2006-1, Class A1, VRN, 0.33%, 1/18/11, resets monthly off the 1-month LIBOR plus 0.07% with no caps(3)(4) Morgan Stanley Capital I, Series 2001 T5, Class A4 SEQ, 6.39%, 10/15/35(3) 18 Shares/ Principal Amount Value Morgan Stanley Capital I, Series 2003 T11, Class A3 SEQ, 4.85%, 6/13/41(3) $ $ Morgan Stanley Capital I, Series 2005 HQ6, Class A2A SEQ, 4.88%, 8/13/42(3) PNC Mortgage Acceptance Corp., Series 2001 C1, Class A2 SEQ, 6.36%, 3/12/34(3) Wachovia Bank Commercial Mortgage Trust, Series 2003 C3, Class A2 SEQ, 4.87%, 2/15/35(3) Wachovia Bank Commercial Mortgage Trust, Series 2004 C11, Class A3 SEQ, 4.72%, 1/15/41(3) Wachovia Bank Commercial Mortgage Trust, Series 2004 C15, Class A3 SEQ, 4.50%, 10/15/41(3) Wachovia Bank Commercial Mortgage Trust, Series 2005 C20, Class A5, VRN, 5.09%, 1/3/11(3) Wachovia Bank Commercial Mortgage Trust, Series 2005 C20, Class A6A, VRN, 5.11%, 1/3/11(3) Wachovia Bank Commercial Mortgage Trust, Series 2006 C23, Class A4, VRN, 5.42%, 1/3/11(3) TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $2,674,434) Collateralized Mortgage Obligations(5) — 1.2% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 0.9% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 Banc of America Alternative Loan Trust, Series 2007-2, Class 2A4, 5.75%, 6/25/37(3) Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19(3) Chase Mortgage Finance Corp., Series 2006 S4, Class A3, 6.00%, 12/25/36(3) Countrywide Home Loan Mortgage Pass-Through Trust, Series 2003 J13, Class 1A1 SEQ, 5.25%, 1/25/34(3) $ $ Countrywide Home Loan Mortgage Pass-Through Trust, Series 2005-17, Class 1A11, 5.50%, 9/25/35(3) Credit Suisse First Boston Mortgage Securities Corp., Series 2003 AR28, Class 2A1, VRN, 2.79%, 1/3/11(3) MASTR Alternative Loans Trust, Series 2003-8, Class 4A1, 7.00%, 12/25/33(3) MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33(3) Wells Fargo Mortgage-Backed Securities Trust, Series 2004-1, Class A10, 5.50%, 2/25/34(3) Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2007 AR10, Class 1A1, VRN, 6.20%, 1/3/11 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.3% FHLMC, Series 2926, Class EW SEQ, 5.00%, 1/15/25(3) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $1,433,931) Municipal Securities — 0.8% American Municipal Power Inc., Rev., (Building Bonds), 7.83%, 2/15/41(3) American Municipal Power Inc., Rev., (Building Bonds), 5.94%, 2/15/47(3) American Municipal Power Inc., Rev., (Building Bonds), 7.50%, 2/15/50(3) Bay Area Toll Auth. Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40(3) 19 Shares/ Principal Amount Value California GO, (Building Bonds), 7.30%, 10/1/39(3) $ $ California GO, (Building Bonds), 7.60%, 11/1/40(3) Georgia Municipal Electric Auth. Rev., Series 2010 J, (Building Bonds), 6.64%, 4/1/57(3) Illinois GO, (Taxable Pension), 5.10%, 6/1/33(3) Illinois GO, Series 2010-3, (Building Bonds), 6.73%, 4/1/35 Los Angeles Community College District GO, Series 2010 D, (Election of 2008), 6.68%, 8/1/36(3) Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39(3) Metropolitan Transportation Auth. Rev., Series 2010 E, (Building Bonds), 6.81%, 11/15/40(3) Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%, 5/1/33(3) New Jersey State Turnpike Auth. Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40(3) New Jersey State Turnpike Auth. Rev., Series 2010 A, (Building Bonds), 7.10%, 1/1/41(3) New York GO, Series 2010 F1, (Building Bonds), 6.27%, 12/1/37(3) Ohio Water Development Auth. Pollution Control Rev., Series 2010 B2, (Building Bonds), 4.88%, 12/1/34(3) Oregon State Department of Transportation Highway User Tax Rev., Series 2010 A, (Building Bonds), 5.83%, 11/15/34(3) Rutgers State University Rev., Series 2010 H, (Building Bonds), 5.67%, 5/1/40(3) Sacramento Municipal Utility District Electric Rev., Series 2010 W, (Building Bonds), 6.16%, 5/15/36(3) Salt River Agricultural Improvement & Power District Electric Rev., Series 2010 A, (Building Bonds), 4.84%, 1/1/41(3) $ San Francisco City and County Public Utilities Water Commission Rev., Series 2010 B, (Building Bonds), 6.00%, 11/1/40(3) Santa Clara Valley Transportation Auth. Sales Tax Rev., Series 2010 A, (Building Bonds), 5.88%, 4/1/32(3) Texas GO, (Building Bonds), 5.517%, 4/1/39(3) University Regiments Medical Center Rev., (Building Bonds), 6.55%, 5/15/48(3) Washington GO, Series 2010 F, (Building Bonds), 5.14%, 8/1/40(3) TOTAL MUNICIPAL SECURITIES (Cost $943,010) Sovereign Governments & Agencies — 0.4% BRAZIL — 0.1% Brazilian Government International Bond, 5.875%, 1/15/19(3) Brazilian Government International Bond, 5.625%, 1/7/41(3) CANADA — 0.1% Hydro Quebec, 8.40%, 1/15/22(3) GERMANY — 0.1% KfW, 4.125%, 10/15/14(3) ITALY(2) Republic of Italy, 3.125%, 1/26/15(3) MEXICO — 0.1% United Mexican States, 5.625%, 1/15/17(3) United Mexican States, 5.95%, 3/19/19(3) TOTAL SOVEREIGN GOVERNMENTS & AGENCIES (Cost $465,051) 20 Shares Value Temporary Cash Investments — 0.9% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares(3) (Cost $1,106,894) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $102,926,518) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 10 U.S. Long Bond March 2011 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 33 U.S. Treasury 2-Year Notes March 2011 Notes to Schedule of Investments Equivalent Security whose principal payments are backed by the full faith and credit of the United States FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GNMA Government National Mortgage Association GO General Obligation LB-UBS Lehman Brothers, Inc. — UBS AG LIBOR London Interbank Offered Rate MASTR Mortgage Asset Securitization Transactions, Inc. resets The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEQ Sequential Payer VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Non-income producing. Category is less than 0.05% of total net assets. Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $8,446,000. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $929,753, which represented 0.8% of total net assets. Final maturity date indicated, unless otherwise noted. The debt is guaranteed under the Federal Deposit Insurance Corporation’s (FDIC) Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC’s guarantee is the earlier of the maturity date of the debt or December 31, 2012. See Notes to Financial Statements. 21 Statement of Assets and Liabilities DECEMBER 31, 2010 Assets Investment securities, at value (cost of $102,926,518) Receivable for capital shares sold Receivable for variation margin on futures contracts Dividends and interest receivable Liabilities Disbursements in excess of demand deposit cash Payable for investments purchased Payable for variation margin on futures contracts Payable for capital shares redeemed Accrued management fees Net Assets Class I Capital Shares, $0.01 Par Value Shares authorized Shares outstanding Net Asset Value Per Share Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation See Notes to Financial Statements. 22 Statement of Operations YEAR ENDED DECEMBER 31, 2010 Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $1,764) Interest Expenses: Management fees Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions ) Swap agreement transactions Change in net unrealized appreciation (depreciation) on: Investments Futures contracts ) Swap agreements ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 23 Statement of Changes in Net Assets YEARS ENDED DECEMBER 31, 2, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income ) ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Undistributed net investment income Transactions in Shares of the Fund Sold Issued in reinvestment of distributions Redeemed ) ) Net increase (decrease) in shares of the fund ) ) See Notes to Financial Statements. 24 Notes to Financial Statements DECEMBER 31, 2010 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company and is organized as a Maryland corporation. VP Balanced Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek long-term capital growth and current income. The fund pursues its investment objective by investing approximately 60% of the fund’s assets in equity securities and the remaining assets in bonds and other fixed-income securities. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, credit­worthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 25 Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes paydown gain (loss) and accretion of discounts and amortization of premiums. When-Issued and Forward Commitments — The fund may engage in securities transactions on a when-issued or forward commitment basis. In these transactions, the securities’ prices and yields are fixed on the date of the commitment. In a when-issued transaction, the payment and delivery are scheduled for a future date and during this period, securities are subject to market fluctuations. In a forward commitment transaction, the fund may sell a security and at the same time make a commitment to purchase the same security at a future date at a specified price. Conversely, the fund may purchase a security and at the same time make a commitment to sell the same security at a future date at a specified price. These types of transactions are executed simultaneously in what are known as “roll” transactions. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. The fund accounts for “roll” transactions as purchases and sales. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders — Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of paydown losses, interest on swap agreements, certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. 26 As of December 31, 2010, the fund had accumulated capital losses of $(10,610,423), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire in 2017. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee). The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the fund and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.80% to 0.90%. The effective annual management fee for the year ended December 31, 2010 was 0.90%. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, American Century Investment Services, Inc., and the corporation’s transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a securities lending agreement with JPMorgan Chase Bank (JPMCB) and a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 4. Investment Transactions Purchases of investment securities, excluding short-term investments, for the year ended December 31, 2010, totaled $85,284,992, of which $21,290,792 represented U.S. Treasury and Agency obligations. Sales of investment securities, excluding short-term investments, for the year ended December 31, 2010, totaled $102,110,088, of which $26,910,117 represented U.S. Treasury and Agency obligations. 27 As of December 31, 2010, the composition of unrealized appreciation and depreciation of investment securities based on the aggregate cost of investments for federal income tax purposes was as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks — — U.S. Treasury Securities — — Corporate Bonds — — U.S. Government Agency Mortgage-Backed Securities — — U.S. Government Agency Securities and Equivalents — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Municipal Securities — — Sovereign Governments & Agencies — — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts ) — — 28 6. Derivative Instruments Credit Risk — The fund is subject to credit risk in the normal course of pursuing its investment objectives. The value of a bond generally declines as the credit quality of its issuer declines. Credit default swap agreements enable a fund to buy/sell protection against a credit event of a specific issuer or index. A fund may attempt to enhance returns by selling protection or attempt to mitigate credit risk by buying protection. The buyer/seller of credit protection against a security or basket of securities may pay/receive an up-front or periodic payment to compensate for/against potential default events. A fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Changes in value, including the periodic amounts of interest to be paid or received on swap agreements, are recorded as unrealized appreciation (depreciation) on swap agreements. Realized gain or loss is recorded upon receipt or payment of a periodic settlement or termination of swap agreements. Net realized and unrealized gains or losses occurring during the holding period of swap agreements are a component of net realized gain (loss) on swap agreement transactions and change in net unrealized appreciation (depreciation) on swap agreements, respectively. The risks of entering into swap agreements include the possible lack of liquidity, failure of the counterparty to meet its obligations, and that there may be unfavorable changes in the underlying investments or instruments. The fund participated in one credit default swap agreement to buy protection throughout most of the year and liquidated the position in October 2010. Equity Price Risk — The fund is subject to equity price risk in the normal course of pursuing its investment objectives. A fund may enter into futures contracts based on an equity index in order to manage its exposure to changes in market conditions. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund is required to deposit either cash or securities in an amount equal to a certain percentage of the contract value (initial margin). Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. During the period, the fund infrequently purchased equity price risk derivative instruments for temporary investment purposes. Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. 29 Value of Derivative Instruments as of December 31, 2010 Asset Derivatives Liability Derivatives Type of Risk Exposure Location on Statement of Assets and Liabilities Value Location on Statement of Assets and Liabilities Value Interest Rate Risk Receivable for variation margin on futures contracts Payable for variation margin on futures contracts Effect of Derivative Instruments on the Statement of Operations for the Year Ended December 31, 2010 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation) Type of Risk Exposure Location on Statement of Operations Value Location on Statement of Operations Value Credit Risk Net realized gain (loss) on swap agreement transactions $ 19,179 Change in net unrealized appreciation (depreciation) on swap agreements Equity Price Risk Net realized gain (loss) on futures contract transactions Change in net unrealized appreciation (depreciation) on futures contracts — Interest Rate Risk Net realized gain (loss) on futures contract transactions Change in net unrealized appreciation (depreciation) on futures contracts 7. Corporate Event As part of a long-standing estate and business succession plan established by James E. Stowers, Jr., the founder of American Century Investments, ACC Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the fund’s advisor. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee was considered a change of control of ACC and therefore also a change of control of the fund’s advisor even though there has been no change to its management and none is anticipated. The change of control resulted in the assignment of the fund’s investment advisory agreement. As required by the 1940 Act, the assignment automatically terminated such agreement, making the approval of a new agreement necessary. On February 18, 2010, the Board of Directors approved an interim investment advisory agreement under which the fund was managed until a new agreement was approved. The new agreement for the fund was approved by the Board of Directors on March 29, 2010, and by shareholders at a Special Meeting of Shareholders on June 16, 2010. It went into effect on July 16, 2010. The new agreement, which is substantially identical to the terminated agreement (with the exception of different effective and termination dates), did not result in changes in the management of American Century Investments, the fund, its investment objectives, fees or services provided. 30 Financial Highlights Class I For a Share Outstanding Throughout the Years Ended December 31 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) ) Total From Investment Operations ) Distributions From Net Investment Income ) From Net Realized Gains — — ) ) ) Total Distributions ) Net Asset Value, End of Period Total Return(2) % % )% % % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets % Ratio of Net Investment Income (Loss) to Average Net Assets % Portfolio Turnover Rate 75 % Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 31 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders, American Century Variable Portfolios, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of the VP Balanced Fund, one of the funds constituting American Century Variable Portfolios, Inc. (the “Corporation”), as of December 31, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Corporation’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporation’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the VP Balanced Fund of American Century Variable Portfolios, Inc., as of December 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri February 11, 2011 32 Proxy Voting Results A special meeting of shareholders was held on June 16, 2010, to vote on the following proposals. Each proposal received the required number of votes and was adopted. A summary of voting results is listed below each proposal. Proposal 1: To elect one Director to the Board of Directors of American Century Variable Portfolios, Inc. (the proposal was voted on by all shareholders of funds issued by American Century Variable Portfolios, Inc.): John R. Whitten For: Withhold: Abstain: 0 Broker Non-Vote: 0 The other directors whose term of office continued after the meeting include Jonathan S. Thomas, Thomas A. Brown, Andrea C. Hall, James A. Olson, Donald H. Pratt, and M. Jeannine Strandjord. Proposal 2: To approve a management agreement between the fund and American Century Investment Management, Inc.: Class I For: Against: Abstain: Broker Non-Vote: 0 33 Management The Board of Directors The individuals listed below serve as directors of the fund. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors), is 72. However, the mandatory retirement age for an individual director may be extended with the approval of the remaining independent directors. Mr. Thomas is the only director who is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the directors. The mailing address for each director and officer is 4500 Main Street, Kansas City, Missouri 64111. Independent Directors Thomas A. Brown Year of Birth: 1940 Position(s) with the Fund: Director Length of Time Served: Since 1980 Principal Occupation(s) During the Past Five Years: Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BS in Mechanical Engineering, University of Kansas; formerly, Chief Executive Officer, Associated Bearings Company; formerly, Area Vice President, Applied Industrial Technologies (bearings and power transmission company) Andrea C. Hall Year of Birth: 1945 Position(s) with the Fund: Director Length of Time Served: Since 1997 Principal Occupation(s) During the Past Five Years: Retired as advisor to the President, Midwest Research Institute (not-for-profit research organization) (June 2006) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BS in Biology, Florida State University; PhD in Biology, Georgetown University; formerly, Senior Vice President and Director of Research Operations, Midwest Research Institute 34 Jan M. Lewis Year of Birth: 1957 Position(s) with the Fund: Director Length of Time Served: Since 2011 Principal Occupation(s) During the Past Five Years: President and Chief Executive Officer, Catholic Charities of Northeast Kansas (human services organization)(2006 to present); President, BUCON, Inc. (full-service design-build construction company) (2004 to 2006) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BS in Civil Engineering, University of Nebraska and MBA, Rockhurst College; 20 years of experience with Butler Manufacturing Company and its subsidiaries James A. Olson Year of Birth: 1942 Position(s) with the Fund: Director Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: Member, Plaza Belmont LLC (private equity fund manager); Chief Financial Officer, Plaza Belmont LLC (September 1999 to September 2006) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: Saia, Inc. and Entertainment Properties Trust Education/Other Professional Experience: BS in Business Administration and MBA, St. Louis University; CPA; 21 years of experience as a partner in the accounting firm of Ernst & Young LLP Donald H. Pratt Year of Birth: 1937 Position(s) with the Fund: Director, Chairman of the Board Length of Time Served: Since 1995 (Chairman since 2005) Principal Occupation(s) During the Past Five Years: Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BS in Industrial Engineering, Wichita State University; MBA, Harvard Business School; serves on the Board of Governors of the Independent Directors Council and Investment Company Institute; formerly, Chairman of the Board, Butler Manufacturing Company (metal buildings producer) M. Jeannine Strandjord Year of Birth: 1945 Position(s) with the Fund: Director Length of Time Served: Since 1994 Principal Occupation(s) During the Past Five Years: Retired Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: DST Systems Inc., Euronet Worldwide Inc., Charming Shoppes, Inc. Education/Other Professional Experience: BS in Business Administration and Accounting, University of Kansas; CPA; formerly, Senior Vice President, Process Excellence, Sprint Corporation (telecommunications company) (January 2005 to September 2005); formerly, Senior Vice President of Financial Services and Treasurer and Chief Financial Officer, Global Markets Group; Sprint Corporation; formerly, with the accounting firm of Ernst and Whinney John R. Whitten Year of Birth: 1946 Position(s) with the Fund: Director Length of Time Served: Since 2008 Principal Occupation(s) During the Past Five Years: Project Consultant, Celanese Corp. (industrial chemical company) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: Rudolph Technologies, Inc. Professional Education/Experience: BS in Business Administration, Cleveland State University; CPA; formerly, Chief Financial Officer and Treasurer, Applied Industrial Technologies, Inc.; thirteen years of experience with accounting firm Deloitte & Touche LLP 35 Interested Director Jonathan S. Thomas Year of Birth: 1963 Position(s) with the Fund: Director and President Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Number of Funds in Fund Complex Overseen by Director: 101 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BA in Economics, University of Massachusetts; MBA, Boston College; formerly held senior leadership roles with Fidelity Investments, Boston Financial Services, Bank of America and Morgan Stanley; serves on the Board of Governors of the Investment Company Institute Officers The following table presents certain information about the executive officers of the fund. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the fund. The listed officers are interested persons of the fund and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Fund Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Executive Vice President since 2007 Chief Operating Officer and Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Managing Director, Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS and Director, ACC and certain ACC subsidiaries Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present); Assistant Treasurer, ACC (January 1995 to August 2006); and Treasurer and Chief Financial Officer, various American Century funds (July 2000 to August 2006). Also serves as: Senior Vice President, ACS Charles A. Etherington (1957) General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present); Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS Robert J. Leach (1966) Vice President, Treasurer and Chief Financial Officer since 2006 Vice President, ACS (February 2000 to present); and Controller, various American Century funds (1997 to September 2006) David H. Reinmiller (1963) Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present); Chief Compliance Officer, American Century funds and ACIM (January 2001 to February 2005). Also serves as Vice President, ACIM and ACS Ward D. Stauffer (1960) Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s directors and is available without charge, upon request, by calling 1-800-378-9878. 36 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year avail­able on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. Other Tax Information The following information is provided pursuant to provisions of the Internal Revenue Code. The fund hereby designates up to the maximum amount allowable as qualified dividend income for the fiscal year ended December 31, 2010. For corporate taxpayers, the fund hereby designates $1,230,081, or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended December 31, 2010 as qualified for the corporate dividends received deduction. 37 Notes 38 Notes 39 Notes 40 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2011 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-704751102 ANNUAL REPORTDECEMBER 31, 2010 VP Capital Appreciation Fund Table of Contents Market Perspective 2 U.S. Stock Index Returns 2 Performance 3 Portfolio Commentary 4 Top Ten Holdings 6 Top Five Industries 6 Types of Investments in Portfolio 6 Shareholder Fee Example 7 Financial Statements Schedule of Investments 8 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Notes to Financial Statements 14 Financial Highlights 19 Report of Independent Registered Public Accounting Firm 20 Other Information Proxy Voting Results 21 Management 22 Additional Information 25 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Market Perspective By Enrique Chang, Chief Investment Officer, American Century Investments The U.S. stock market enjoyed a robust year of performance in 2010, posting double-digit gains for the second consecutive year. Nonetheless, the market experienced a notable amount of volatility as changing economic expectations led to significant swings in investor sentiment. Stocks rallied sharply during the first four months of the year thanks to continued evidence of a burgeoning economic recovery that began in mid-2009. Corporate earnings growth also rebounded as many companies implemented aggressive cost reductions that led to better profit margins. By late April, however, sovereign debt problems in Europe and signs of a slowdown in the pace of the economic recovery began to weigh on investor confidence. As investors grew more pessimistic, stocks reversed course, falling in May and June and erasing all of the market’s gains from earlier in the year. The equity market remained volatile throughout the summer months amid a tug-of-war between favorable corporate earnings reports and an uncertain economic outlook. But September brought another shift in market sentiment—the stock market enjoyed its best month of performance since April 2009, igniting a furious rally that extended through the end of the year. Improving economic data reassured investors that the economy would avoid a relapse into recession, while quantitative easing measures by the Federal Reserve and an 11th-hour extension of expiring federal tax breaks boosted investor confidence that economic growth would continue to accelerate in 2011. Thanks to the late-year rally, the broad equity indices finished 2010 with gains of approximately 17%. As the table below illustrates, small- and mid-cap issues fared even better, returning more than 25% for the year. Although value stocks outperformed growth-oriented issues in the first half of the year, growth shares rebounded in the last six months and outperformed value stocks for the full year. Every sector of the market advanced in 2010, but the best performers were the most economically sensitive segments—industrials, materials, and consumer discretionary. The laggards included the more defensive health care and utilities sectors. U.S. Stock Index Returns For the 12 months ended December 31, 2010 Russell 1000 Index (Large-Cap) 16.10% Russell 2000 Index (Small-Cap) 26.85% Russell 1000 Growth Index 16.71% Russell 2000 Growth Index 29.09% Russell 1000 Value Index 15.51% Russell 2000 Value Index 24.50% Russell Midcap Index 25.48% Russell Midcap Growth Index 26.38% Russell Midcap Value Index 24.75% 2 Performance Total Returns as of December 31, 2010 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Class I AVCIX 31.29% 10.60% 4.03% 8.38% 11/20/87 Russell Midcap Growth Index — 26.38% 4.88% 3.12% 11.13% — Extraordinary performance is attributable in part to unusually favorable market conditions and may not be repeated or consistently achieved in the future. Since 11/30/87, the date nearest Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Growth of $10,000 Over 10 Years $10,000 investment made December 31, 2000 Total Annual Fund Operating Expenses Class I1.01% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. International investing involves special risks, such as political instability and currency fluctuations. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Portfolio Commentary Portfolio Managers: David Hollond, Greg Walsh Performance Summary VP Capital Appreciation returned 31.29% for the 12 months ended December 31, 2010, outpacing the 26.38% return of the portfolio’s benchmark, the Russell Midcap Growth Index. As described on page 2, the U.S. stock market gains for the 12-month period reflected a recovering economy and improving corporate earnings. Stocks that exhibit accelerating growth and price momentum, factors that the VP Capital Appreciation team looks for in portfolio holdings, started to be rewarded toward the end of the reporting period. As the environment for the team’s process has improved, VP Capital Appreciation has delivered portfolio returns that outperformed those of its benchmark. Within the portfolio, stock selection in the information technology and energy sectors contributed the majority of relative gains. Stock decisions in the industrials and utilities sectors also added to performance relative to the benchmark. Information Technology Led Outperformance The information technology sector was VP Capital Appreciation’s largest source of outperformance relative to the benchmark. VP Capital Appreciation held an overweight stake in networking company F5 Networks, Inc., which represented the largest individual contributor to relative gains. The company, which manages networks to optimize online application use, benefited from increased demand as a result of the popularity of social networking sites and e-commerce. A position in personal computer maker Apple, Inc. also helped absolute and relative performance. Not a member of the benchmark, Apple announced higher-than-expected earnings due to solid sales growth in its iPhone and iPad devices during the reporting period. Elsewhere in the information technology sector, VP Capital Appreciation held a beneficial overweight position in Baidu Inc., China’s dominant internet search engine. The company experienced acceleration in sales as more Chinese companies increased their internet presence through websites and online retail stores. Stock decisions in the IT services and software industries also helped relative gains within the information technology sector. Energy, Industrials Gained The energy sector yielded absolute and relative gains for VP Capital Appreciation. Onshore exploration and production company Concho Resources contributed meaningfully to returns, benefiting from a rotation to onshore producers in the wake of the oil spill in the Gulf of Mexico. Holdings in the energy equipment and services industry also added to relative performance, as they experienced growing demand in the face of rising energy prices. 4 The industrials sector was a key source of outperformance relative to the benchmark. Advantageous overweight positions in the aerospace and defense industry included BE Aerospace. The maker of aircraft interiors demonstrated accelerating growth that the investment team expects to continue due to a strong 2011 wide-body delivery cycle, strong passenger travel demand, and record backlog. An overweight stake in Fastenal Corp. also boosted gains. The distributor of industrial and construction supplies experienced improved earnings as sales climbed. Utilities, Consumer Discretionary Contributed VP Capital Appreciation held only one position in the utilities sector. This substantial underweight allocation to the sector benefited performance, as utilities stocks as a sector underperformed all other sectors in the benchmark. Within the consumer discretionary sector, a focus on the hotels, restaurants and leisure industry proved beneficial, as resurgence in worldwide travel drove up demand within the industry. An overweight stake in cruise line Royal Caribbean Cruises Ltd., in particular, added meaningfully to absolute and relative gains. The company announced solid improvement in earnings versus the prior year as bookings rose and operating costs decreased. A position in Las Vegas Sands Corp. contributed to returns. The casino’s share price gains were driven by the profitability of a successful new property in Singapore. Elsewhere in the sector, the portfolio derived significant gains from an overweight stake in priceline.com. The online travel company experienced strong bookings growth and improving pricing amid rising travel demand. During the reporting period, priceline.com announced earnings levels that exceeded analysts’ estimates and raised its guidance for future earnings levels. Outlook VP Capital Appreciation’s investment process focuses primarily on medium-sized companies with accelerating revenue and earnings growth rates and share price momentum. We believe that active investing in such companies will generate outperformance over time compared with the Russell Midcap Growth Index. Although stocks exhibiting these characteristics had faced unprecedented headwinds at the turn in the market in March 2009, we saw those headwinds recede during the second half of the reporting period. The investment team is cautiously optimistic these trends will improve, based on current fundamentals and a long history of successfully utilizing these characteristics in the investment process. We continue to strive for smart risk-taking with regard to portfolio construction. 5 Top Ten Holdings % of net assets as of 12/31/10 F5 Networks, Inc. 3.5% Royal Caribbean Cruises Ltd. 3.0% priceline.com, Inc. 2.8% Netflix, Inc. 2.7% BE Aerospace, Inc. 2.6% O’Reilly Automotive, Inc. 2.5% Cummins, Inc. 2.1% SBA Communications Corp., Class A 2.1% NetApp, Inc. 1.9% Apple, Inc. 1.9% Top Five Industries % of net assets as of 12/31/10 Hotels, Restaurants & Leisure 6.3% Energy Equipment & Services 5.8% Internet & Catalog Retail 5.5% Specialty Retail 5.4% Internet Software & Services 4.7% Types of Investments in Portfolio % of net assets as of 12/31/10 Domestic Common Stocks 90.0% Foreign Common Stocks* 8.6% Total Common Stocks 98.6% Temporary Cash Investments 1.2% Other Assets and Liabilities 0.2% *Includes depositary shares, dual listed securities and foreign ordinary shares. 6 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2010 to December 31, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 7/1/10 Ending Account Value 12/31/10 Expenses Paid During Period* 7/1/10 – 12/31/10 Annualized Expense Ratio* Actual Class I 1.00% Hypothetical Class I 1.00% * Expenses are equal to the fund’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 7 Schedule of Investments DECEMBER 31, 2010 Shares Value Common Stocks — 98.6% AEROSPACE & DEFENSE — 3.5% BE Aerospace, Inc.(1) $ TransDigm Group, Inc.(1) AIR FREIGHT & LOGISTICS — 0.6% Expeditors International of Washington, Inc. AIRLINES — 1.3% AMR Corp.(1) United Continental Holdings, Inc.(1) AUTO COMPONENTS — 0.9% BorgWarner, Inc.(1) AUTOMOBILES — 0.2% Brilliance China Automotive Holdings Ltd.(1) BIOTECHNOLOGY — 3.0% Alexion Pharmaceuticals, Inc.(1) United Therapeutics Corp.(1) Vertex Pharmaceuticals, Inc.(1) CAPITAL MARKETS — 0.8% Lazard Ltd., Class A CHEMICALS — 3.0% Albemarle Corp. CF Industries Holdings, Inc. Sigma-Aldrich Corp. COMMERCIAL SERVICES & SUPPLIES — 1.0% Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT — 3.5% F5 Networks, Inc.(1) COMPUTERS & PERIPHERALS — 3.8% Apple, Inc.(1) NetApp, Inc.(1) CONSTRUCTION & ENGINEERING — 0.3% Foster Wheeler AG(1) CONSUMER FINANCE — 1.2% Discover Financial Services CONTAINERS & PACKAGING — 0.6% Crown Holdings, Inc.(1) ELECTRICAL EQUIPMENT — 1.2% American Superconductor Corp.(1) Cooper Industries plc ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 2.2% Amphenol Corp., Class A Dolby Laboratories, Inc., Class A(1) Trimble Navigation Ltd.(1) ENERGY EQUIPMENT & SERVICES — 5.8% Atwood Oceanics, Inc.(1) Complete Production Services, Inc.(1) Core Laboratories NV Dril-Quip, Inc.(1) FMC Technologies, Inc.(1) McDermott International, Inc.(1) National Oilwell Varco, Inc. FOOD & STAPLES RETAILING — 2.2% Costco Wholesale Corp. Whole Foods Market, Inc.(1) FOOD PRODUCTS — 1.1% Mead Johnson Nutrition Co. GAS UTILITIES — 0.7% National Fuel Gas Co. HEALTH CARE EQUIPMENT & SUPPLIES — 2.7% C.R. Bard, Inc. Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES — 1.6% Express Scripts, Inc.(1) HEALTH CARE TECHNOLOGY — 1.5% SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS & LEISURE — 6.3% Chipotle Mexican Grill, Inc.(1) Ctrip.com International Ltd. ADR(1) Home Inns & Hotels Management, Inc. ADR(1) Las Vegas Sands Corp.(1) 8 Shares Value Panera Bread Co., Class A(1) $ Royal Caribbean Cruises Ltd.(1) HOUSEHOLD PRODUCTS — 0.5% Church & Dwight Co., Inc. INTERNET & CATALOG RETAIL — 5.5% Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES — 4.7% Akamai Technologies, Inc.(1) Baidu, Inc. ADR(1) Monster Worldwide, Inc.(1) OpenTable, Inc.(1) VeriSign, Inc. WebMD Health Corp.(1) IT SERVICES — 1.6% Cognizant Technology Solutions Corp., Class A(1) LEISURE EQUIPMENT & PRODUCTS — 0.5% Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES — 2.4% Agilent Technologies, Inc.(1) Illumina, Inc.(1) Life Technologies Corp.(1) MACHINERY — 4.5% AGCO Corp.(1) ArvinMeritor, Inc.(1) Cummins, Inc. Joy Global, Inc. MEDIA — 1.2% Imax Corp.(1) MULTILINE RETAIL — 1.4% Dollar Tree, Inc.(1) OIL, GAS & CONSUMABLE FUELS — 2.6% Concho Resources, Inc.(1) Pioneer Natural Resources Co. PHARMACEUTICALS — 1.3% Salix Pharmaceuticals Ltd.(1) Shire plc ADR REAL ESTATE MANAGEMENT & DEVELOPMENT — 1.8% CB Richard Ellis Group, Inc., Class A(1) $ Jones Lang LaSalle, Inc. ROAD & RAIL — 1.4% J.B. Hunt Transport Services, Inc. Kansas City Southern(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 2.8% ARM Holdings plc Cavium Networks, Inc.(1) Skyworks Solutions, Inc.(1) TriQuint Semiconductor, Inc.(1) Veeco Instruments, Inc.(1) SOFTWARE — 4.5% Citrix Systems, Inc.(1) Intuit, Inc.(1) Rovi Corp.(1) salesforce.com, inc.(1) SPECIALTY RETAIL — 5.4% O’Reilly Automotive, Inc.(1) PetSmart, Inc. Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS — 1.8% Fossil, Inc.(1) Lululemon Athletica, Inc.(1) TRADING COMPANIES & DISTRIBUTORS — 2.3% Fastenal Co. MSC Industrial Direct Co., Class A WIRELESS TELECOMMUNICATION SERVICES — 3.4% NII Holdings, Inc.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $240,942,104) 9 Shares Value Temporary Cash Investments — 1.2% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares $ Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.25%, 1/31/15, valued at $4,285,271), in a joint trading account at 0.12%, dated 12/31/10, due 1/3/11 (Delivery value $4,200,042) TOTAL TEMPORARY CASH INVESTMENTS (Cost $4,231,050) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $245,173,154) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% $ Forward Foreign Currency Exchange Contracts Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) 834,953 GBP for USD Bank of America 1/31/11 (Value on Settlement Date $1,284,929) Notes to Schedule of Investments ADR American Depositary Receipt GBP British Pound USD United States Dollar Non-income producing. See Notes to Financial Statements. 10 Statement of Assets and Liabilities DECEMBER 31, 2010 Assets Investment securities, at value (cost of $245,173,154) Receivable for investments sold Receivable for capital shares sold Dividends and interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Unrealized loss on forward foreign currency exchange contracts Accrued management fees Net Assets Class I Capital Shares, $0.01 Par Value Shares authorized Shares outstanding Net Asset Value Per Share Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation See Notes to Financial Statements. 11 Statement of Operations YEAR ENDED DECEMBER 31, 2010 Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $19,888) Interest Expenses: Management fees Directors’ fees and expenses Other expenses Net investment income (loss) ) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Foreign currency transactions ) Change in net unrealized appreciation (depreciation) on: Investments Translation of assets and liabilities in foreign currencies ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 12 Statement of Changes in Net Assets YEARS ENDED DECEMBER 31, 2, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) ) ) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income — ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Accumulated undistributed net investment income (loss) ) Transactions in Shares of the Fund Sold Issued in reinvestment of distributions — Redeemed ) ) Net increase (decrease) in shares of the fund ) See Notes to Financial Statements. 13 Notes to Financial Statements DECEMBER 31, 2010 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company and is organized as a Maryland corporation. VP Capital Appreciation Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek capital growth. The fund pursues its objective by investing in equity securities of medium-sized and smaller companies that management believes will increase in value over time. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 14 Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders — Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of December 31, 2010, the fund had accumulated capital losses of $(15,452,236), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire in 2017. 15 Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee). The agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the fund and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.90% to 1.00%. The effective annual management fee for the year ended December 31, 2010 was 1.00%. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, American Century Investment Services, Inc. (ACIS), and the corporation’s transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended December 31, 2010, were $340,775,815 and $337,476,639, respectively. As of December 31, 2010, the composition of unrealized appreciation and depreciation of investment securities based on the aggregate cost of investments for federal income tax purposes was as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 16 5. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts — ) — 6. Derivative Instruments Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily using prevailing exchange rates. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The risk of loss from non-performance by the counterparty may be reduced by the use of master netting agreements. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. 17 The value of foreign currency risk derivative instruments as of December 31, 2010, is disclosed on the Statement of Assets and Liabilities as a liability of $16,620 in unrealized loss on forward foreign currency exchange contracts. For the year ended December 31, 2010, the effect of foreign currency risk derivative instruments on the Statement of Operations was $(118,743) in net realized gain (loss) on foreign currency transactions and $(33,270) in change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies. 7. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. 8. Corporate Event As part of a long-standing estate and business succession plan established by James E. Stowers, Jr., the founder of American Century Investments, ACC Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the fund’s advisor. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee was considered a change of control of ACC and therefore also a change of control of the fund’s advisor even though there has been no change to its management and none is anticipated. The change of control resulted in the assignment of the fund’s investment advisory agreement. As required by the 1940 Act, the assignment automatically terminated such agreement, making the approval of a new agreement necessary. On February 18, 2010, the Board of Directors approved an interim investment advisory agreement under which the fund was managed until a new agreement was approved. The new agreement for the fund was approved by the Board of Directors on March 29, 2010, and by shareholders at a Special Meeting of Shareholders on June 16, 2010. It went into effect on July 16, 2010. The new agreement, which is substantially identical to the terminated agreement (with the exception of different effective and termination dates), did not result in changes in the management of American Century Investments, the fund, its investment objectives, fees or services provided. 18 Financial Highlights Class I For a Share Outstanding Throughout the Years Ended December 31 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss) ) ) Net Realized and Unrealized Gain (Loss) ) Total From Investment Operations ) Distributions From Net Investment Income — ) — — — From Net Realized Gains — — ) — — Total Distributions — ) ) — — Net Asset Value, End of Period Total Return(2) % % )% % % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets % Ratio of Net Investment Income (Loss) to Average Net Assets )% )% )% )% )% Portfolio Turnover Rate % Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 19 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders, American Century Variable Portfolios, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of the VP Capital Appreciation Fund, one of the funds constituting American Century Variable Portfolios, Inc. (the “Corporation”), as of December 31, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Corporation’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporation’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the VP Capital Appreciation Fund of American Century Variable Portfolios, Inc., as of December 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri February 11, 2011 20 Proxy Voting Results A special meeting of shareholders was held on June 16, 2010, to vote on the following proposals. Each proposal received the required number of votes and was adopted. A summary of voting results is listed below each proposal. Proposal 1: To elect one Director to the Board of Directors of American Century Variable Portfolios, Inc. (the proposal was voted on by all shareholders of funds issued by American Century Variable Portfolios, Inc.): John R. Whitten For: Withhold: Abstain: 0 Broker Non-Vote: 0 The other directors whose term of office continued after the meeting include Jonathan S. Thomas, Thomas A. Brown, Andrea C. Hall, James A. Olson, Donald H. Pratt, and M. Jeannine Strandjord. Proposal 2: To approve a management agreement between the fund and American Century Investment Management, Inc.: Class I For: Against: Abstain: Broker Non-Vote: 0 21 Management The Board of Directors The individuals listed below serve as directors of the fund. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors), is 72. However, the mandatory retirement age for an individual director may be extended with the approval of the remaining independent directors. Mr. Thomas is the only director who is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the directors. The mailing address for each director and officer is 4500 Main Street, Kansas City, Missouri 64111. Thomas A. Brown Year of Birth: 1940 Position(s) with the Fund: Director Length of Time Served: Since 1980 Principal Occupation(s) During the Past Five Years: Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BS in Mechanical Engineering, University of Kansas; formerly, Chief Executive Officer, Associated Bearings Company; formerly, Area Vice President, Applied Industrial Technologies (bearings and power transmission company) Andrea C. Hall Year of Birth: 1945 Position(s) with the Fund: Director Length of Time Served: Since 1997 Principal Occupation(s) During the Past Five Years: Retired as advisor to the President, Midwest Research Institute (not-for-profit research organization) (June 2006) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BS in Biology, Florida State University; PhD in Biology, Georgetown University; formerly, Senior Vice President and Director of Research Operations, Midwest Research Institute 22 Jan M. Lewis Year of Birth: 1957 Position(s) with the Fund: Director Length of Time Served: Since 2011 Principal Occupation(s) During the Past Five Years: President and Chief Executive Officer, Catholic Charities of Northeast Kansas (human services organization)(2006 to present); President, BUCON, Inc. (full-service design-build construction company) (2004 to 2006) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BS in Civil Engineering, University of Nebraska and MBA, Rockhurst College; 20 years of experience with Butler Manufacturing Company and its subsidiaries James A. Olson Year of Birth: 1942 Position(s) with the Fund: Director Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: Member, Plaza Belmont LLC (private equity fund manager); Chief Financial Officer, Plaza Belmont LLC (September 1999 to September 2006) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: Saia, Inc. and Entertainment Properties Trust Education/Other Professional Experience: BS in Business Administration and MBA, St. Louis University; CPA; 21 years of experience as a partner in the accounting firm of Ernst & Young LLP Donald H. Pratt Year of Birth: 1937 Position(s) with the Fund: Director, Chairman of the Board Length of Time Served: Since 1995 (Chairman since 2005) Principal Occupation(s) During the Past Five Years: Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BS in Industrial Engineering, Wichita State University; MBA, Harvard Business School; serves on the Board of Governors of the Independent Directors Council and Investment Company Institute; formerly, Chairman of the Board, Butler Manufacturing Company (metal buildings producer) M. Jeannine Strandjord Year of Birth: 1945 Position(s) with the Fund: Director Length of Time Served: Since 1994 Principal Occupation(s) During the Past Five Years: Retired Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: DST Systems Inc., Euronet Worldwide Inc., Charming Shoppes, Inc. Education/Other Professional Experience: BS in Business Administration and Accounting, University of Kansas; CPA; formerly, Senior Vice President, Process Excellence, Sprint Corporation (telecommunications company) (January 2005 to September 2005); formerly, Senior Vice President of Financial Services and Treasurer and Chief Financial Officer, Global Markets Group; Sprint Corporation; formerly, with the accounting firm of Ernst and Whinney John R. Whitten Year of Birth: 1946 Position(s) with the Fund: Director Length of Time Served: Since 2008 Principal Occupation(s) During the Past Five Years: Project Consultant, Celanese Corp. (industrial chemical company) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: Rudolph Technologies, Inc. Professional Education/Experience: BS in Business Administration, Cleveland State University; CPA; formerly, Chief Financial Officer and Treasurer, Applied Industrial Technologies, Inc.; thirteen years of experience with accounting firm Deloitte & Touche LLP 23 Interested Director Jonathan S. Thomas Year of Birth: 1963 Position(s) with the Fund: Director and President Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Number of Funds in Fund Complex Overseen by Director: 101 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BA in Economics, University of Massachusetts; MBA, Boston College; formerly held senior leadership roles with Fidelity Investments, Boston Financial Services, Bank of America and Morgan Stanley; serves on the Board of Governors of the Investment Company Institute Officers The following table presents certain information about the executive officers of the fund. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the fund. The listed officers are interested persons of the fund and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Fund Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Executive Vice President since 2007 Chief Operating Officer and Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Managing Director, Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS and Director, ACC and certain ACC subsidiaries Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present); Assistant Treasurer, ACC (January 1995 to August 2006); and Treasurer and Chief Financial Officer, various American Century funds (July 2000 to August 2006). Also serves as: Senior Vice President, ACS Charles A. Etherington (1957) General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present); Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS Robert J. Leach (1966) Vice President, Treasurer and Chief Financial Officer since 2006 Vice President, ACS (February 2000 to present); and Controller, various American Century funds (1997 to September 2006) David H. Reinmiller (1963) Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present); Chief Compliance Officer, American Century funds and ACIM (January 2001 to February 2005). Also serves as Vice President, ACIM and ACS Ward D. Stauffer (1960) Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s directors and is available without charge, upon request, by calling 1-800-378-9878. 24 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-378-9878. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at ipro.americancentury.com (for Investment Professionals) and, upon request, by calling 1-800-378-9878. 25 Notes 26 Notes 27 Notes 28 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investment Professional Service Representatives 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Variable Portfolios, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2011 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-704791102 ANNUAL REPORTDECEMBER 31, 2010 VP Income & Growth Fund Table of Contents Market Perspective 2 U.S. Stock Index Returns 2 Performance 3 Portfolio Commentary 4 Top Ten Holdings 6 Top Five Industries 6 Types of Investments in Portfolio 6 Shareholder Fee Example 7 Financial Statements Schedule of Investments 8 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Notes to Financial Statements 15 Financial Highlights 20 Report of Independent Registered Public Accounting Firm 23 Other Information Proxy Voting Results 24 Management 25 Additional Information 28 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. Market Perspective By Enrique Chang, Chief Investment Officer, American Century Investments The U.S. stock market enjoyed a robust year of performance in 2010, posting double-digit gains for the second consecutive year. Nonetheless, the market experienced a notable amount of volatility as changing economic expectations led to significant swings in investor sentiment. Stocks rallied sharply during the first four months of the year thanks to continued evidence of a burgeoning economic recovery that began in mid-2009. Corporate earnings growth also rebounded as many companies implemented aggressive cost reductions that led to better profit margins. By late April, however, sovereign debt problems in Europe and signs of a slowdown in the pace of the economic recovery began to weigh on investor confidence. As investors grew more pessimistic, stocks reversed course, falling in May and June and erasing all of the market’s gains from earlier in the year. The equity market remained volatile throughout the summer months amid a tug-of-war between favorable corporate earnings reports and an uncertain economic outlook. But September brought another shift in market sentiment—the stock market enjoyed its best month of performance since April 2009, igniting a furious rally that extended through the end of the year. Improving economic data reassured investors that the economy would avoid a relapse into recession, while quantitative easing measures by the Federal Reserve and an 11th-hour extension of expiring federal tax breaks boosted investor confidence that economic growth would continue to accelerate in 2011. Thanks to the late-year rally, the broad equity indices finished 2010 with gains of approximately 17%. As the table below illustrates, small- and mid-cap issues fared even better, returning more than 25% for the year. Although value stocks outperformed growth-oriented issues in the first half of the year, growth shares rebounded in the last six months and outperformed value stocks for the full year. Every sector of the market advanced in 2010, but the best performers were the most economically sensitive segments—industrials, materials, and consumer discretionary. The laggards included the more defensive health care and utilities sectors. U.S. Stock Index Returns For the 12 months ended December 31, 2010 Russell 1000 Index (Large-Cap) 16.10% Russell 2000 Index (Small-Cap) 26.85% Russell 1000 Growth Index 16.71% Russell 2000 Growth Index 29.09% Russell 1000 Value Index 15.51% Russell 2000 Value Index 24.50% Russell Midcap Index 25.48% Russell Midcap Growth Index 26.38% Russell Midcap Value Index 24.75% 2 Performance Total Returns as of December 31, 2010 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Class I AVGIX 14.15% 0.63% 1.55% 4.03% 10/30/97 S&P 500 Index — 15.06% 2.29% 1.41% 4.26% — Class II AVPGX 13.86% 0.36% — 2.90% 5/1/02 Class III AIGTX 14.15% 0.63% — 4.42% 6/26/02 Since October 31, 1997, the date nearest Class I’s inception for which data are available. The performance information presented does not include charges and deductions imposed by the insurance company separate account under the variable annuity or variable life insurance contracts. The inclusion of such charges could significantly lower performance. Please refer to the insurance company separate account prospectus for a discussion of the charges related to insurance contracts. Growth of $10,000 Over 10 Years $10,000 investment made December 31, 2000 Total Annual Fund Operating Expenses Class I Class II Class III 0.70% 0.95% 0.70% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-6488. Unless otherwise indicated, performance reflects Class I shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Portfolio Commentary Portfolio Managers: Brian Garbe and Claudia Musat In December 2010, VP Income & Growth portfolio manager Kurt Borgwardt retired after 20 years with American Century Investments. At the same time, portfolio manager Zili Zhang left American Century Investments to pursue other opportunities. With their departures, Brian Garbe and Claudia Musat, experienced investment professionals who also manage other American Century equity funds, became portfolio managers for VP Income & Growth. Performance Summary VP Income & Growth returned 14.15%* in 2010, compared with the 15.06% return of its benchmark, the S&P 500 Index. VP Income & Growth’s double-digit gain for the year reflected the solid rally in the broad U.S. equity market. Despite its robust absolute return, however, the fund modestly trailed the return of the S&P 500. The fund’s tilt toward value was the main contributing factor to the underperformance versus the index as growth-oriented stocks outpaced value issues during the year. Materials and Energy Outperformed Our investment approach for VP Income & Growth emphasizes individual stock selection over sector allocation. In 2010, stock selection was most successful in the economically sensitive materials and energy sectors of the portfolio. The bulk of the outperformance in the materials sector was driven by stock choices among metals and mining companies and chemicals producers. The top contributors in this sector included metals producer Freeport-McMoRan Copper & Gold and chemicals giant E.I. du Pont de Nemours. Freeport-McMoRan reported very strong earnings thanks to a sharp rise in commodity prices during the year, while du Pont benefited from a substantial increase in demand from emerging markets and expansion of the company’s solar and seed businesses. In the energy sector, stock picks among oil producers were primarily responsible for the outperformance. Oil and gas exploration and production company Murphy Oil was the best contributor in the energy sector. The company’s growth has been fueled by exploration projects in Africa and Asia combined with a domestic retail gasoline partnership with Wal-Mart. Other important contributors to performance for the year included auto parts maker TRW Automotive and food producer Del Monte Foods. TRW consistently exceeded earnings expectations amid a continued recovery in the auto industry, while Del Monte agreed to be acquired by a consortium of private equity firms at a notable premium. Industrials Were Mixed The fund’s holdings in the industrials sector detracted overall from performance, but several of VP Income & Growth’s best and worst performance contributors in 2010 came from this sector. On the positive side, industrial producer Timken and electrical equipment manufacturer Eaton were among the better performers in the portfolio. Timken reported healthy profit growth as demand improved in many of its end markets, while Eaton benefited from strong global demand, particularly in developing economies. *All fund returns referenced in this commentary are for Class I shares. 4 In contrast, two of the most significant individual detractors were truck manufacturer Oshkosh and printing company R.R. Donnelley & Sons. Oshkosh reported strong earnings thanks to its defense business, but expectations of weaker defense spending going forward held the stock in check. R.R. Donnelley struggled with a weak advertising market and an extremely competitive environment. Technology and Consumer Stocks Underperformed The fund’s holdings in the information technology and consumer discretionary sectors underperformed their counterparts in the S&P 500. Virtually all of the underperformance in the information technology sector—the largest sector weighting in the portfolio—resulted from stock selection among computer hardware producers. The most significant detractors were disk-drive makers Western Digital and Seagate Technology, both of which struggled with declining prices amid a glut of supply and weaker demand. Diversified technology firm Hewlett-Packard, which makes a variety of computer-oriented products, was another notable detractor. The stock slid following the controversial resignation of H-P’s chief executive officer in August. An underweight position compared to the index in consumer electronics maker Apple also weighed on results as the successful introduction of the iPad tablet computer and an upgraded version of the iPhone provided a strong boost to the company’s sales and earnings. In the consumer discretionary sector, media companies and household durable goods producers detracted the most from relative results. Electronics retailer Best Buy tumbled late in the year as sales of televisions and other consumer electronics proved disappointing, while apparel maker Jones Apparel Group reported lower-than-expected earnings and reduced full-year revenue guidance amid slowing demand and higher costs. A Look Ahead The stock market’s fluctuations in 2010 were driven more by the broad economic environment than by the fundamental prospects of individual stocks. This general view of the market as an asset class rather than a collection of individual companies can provide opportunities for active investment managers like us to take advantage of mispriced individual stocks. Over time, we expect the economic anxieties reflected in recent market movements to subside, allowing the unique characteristics of each stock to have the biggest impact on their performance. The quantitative investment process used to manage VP Income & Growth is structured to be objective, disciplined, and systematic. This framework helps us eliminate biases, avoid decisions driven by emotion and short-term fads, and produce repeatable results. Our unique process, built upon proprietary models and methodologies, is designed to outperform over the long term. 5 Top Ten Holdings % of net assets as of 12/31/10 Exxon Mobil Corp. 2.7% Microsoft Corp. 2.5% JPMorgan Chase & Co. 2.3% Chevron Corp. 2.3% International Business Machines Corp. 2.2% Johnson & Johnson 2.1% AT&T, Inc. 2.1% Intel Corp. 1.9% Procter & Gamble Co. (The) 1.9% Apple, Inc. 1.8% Top Five Industries % of net assets as of 12/31/10 Oil, Gas & Consumable Fuels 8.9% Pharmaceuticals 5.9% Computers & Peripherals 5.9% Insurance 5.8% Diversified Telecommunication Services 4.1% Types of Investments in Portfolio % of net assets as of 12/31/10 Domestic Common Stocks 93.6% Foreign Common Stocks* 6.1% Total Common Stocks 99.7% Temporary Cash Investments 0.1% Other Assets and Liabilities 0.2% *Includes depositary shares, dual listed securities and foreign ordinary shares. 6 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from July 1, 2010 to December 31, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 7/1/10 Ending Account Value 12/31/10 Expenses Paid During Period* 7/1/10 – 12/31/10 Annualized Expense Ratio* Actual Class I 0.70% Class II 0.95% Class III 0.70% Hypothetical Class I 0.70% Class II 0.95% Class III 0.70% * Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 7 Schedule of Investments DECEMBER 31, 2010 Shares Value Common Stocks — 99.7% AEROSPACE & DEFENSE — 1.8% Boeing Co. (The) $ General Dynamics Corp. Honeywell International, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. AIR FREIGHT & LOGISTICS — 1.4% FedEx Corp. 42 United Parcel Service, Inc., Class B AUTO COMPONENTS — 0.9% Magna International, Inc. TRW Automotive Holdings Corp.(1) AUTOMOBILES — 1.0% Ford Motor Co.(1) BEVERAGES — 1.6% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY — 2.3% Amgen, Inc.(1) Biogen Idec, Inc.(1) Cephalon, Inc.(1) Cubist Pharmaceuticals, Inc.(1) CAPITAL MARKETS — 2.2% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Legg Mason, Inc. CHEMICALS — 1.7% E.I. du Pont de Nemours & Co. Minerals Technologies, Inc. OM Group, Inc.(1) PPG Industries, Inc. COMMERCIAL BANKS — 2.9% CapitalSource, Inc. $ Fifth Third Bancorp. First Horizon National Corp.(1) 2 19 SunTrust Banks, Inc. Toronto-Dominion Bank (The) U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES — 0.3% R.R. Donnelley & Sons Co. Republic Services, Inc. COMMUNICATIONS EQUIPMENT — 0.4% Arris Group, Inc.(1) Cisco Systems, Inc.(1) Motorola, Inc.(1) COMPUTERS & PERIPHERALS — 5.9% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Lexmark International, Inc., Class A(1) SanDisk Corp.(1) Seagate Technology plc(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING — 0.3% EMCOR Group, Inc.(1) CONSUMER FINANCE — 0.5% American Express Co. Cash America International, Inc. CONTAINERS & PACKAGING(2) Graphic Packaging Holding Co.(1) DIVERSIFIED CONSUMER SERVICES — 0.7% Apollo Group, Inc., Class A(1) H&R Block, Inc. ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES — 3.7% Bank of America Corp. Citigroup, Inc.(1) 8 Shares Value JPMorgan Chase & Co. $ NASDAQ OMX Group, Inc. (The)(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 4.1% AT&T, Inc. CenturyLink, Inc. Qwest Communications International, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES — 1.3% Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. ELECTRICAL EQUIPMENT — 0.3% Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 0.9% Celestica, Inc.(1) Tyco Electronics Ltd. Vishay Intertechnology, Inc.(1) ENERGY EQUIPMENT & SERVICES — 1.5% Complete Production Services, Inc.(1) National Oilwell Varco, Inc. Schlumberger Ltd. SEACOR Holdings, Inc. Transocean Ltd.(1) FOOD & STAPLES RETAILING — 1.3% SUPERVALU, INC. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS — 2.7% Corn Products International, Inc. Del Monte Foods Co. Dole Food Co., Inc.(1) General Mills, Inc. Hershey Co. (The) Tyson Foods, Inc., Class A HEALTH CARE EQUIPMENT & SUPPLIES — 1.1% Becton, Dickinson & Co. $ Hill-Rom Holdings, Inc. HEALTH CARE PROVIDERS & SERVICES — 2.8% Cardinal Health, Inc. Health Net, Inc.(1) Humana, Inc.(1) Magellan Health Services, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE — 1.8% McDonald’s Corp. Starbucks Corp. Wyndham Worldwide Corp. HOUSEHOLD DURABLES — 0.2% American Greetings Corp., Class A Blyth, Inc. Garmin Ltd. Whirlpool Corp. HOUSEHOLD PRODUCTS — 2.9% Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS(2) NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES — 1.6% 3M Co. General Electric Co. INSURANCE — 5.8% ACE Ltd. Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Aspen Insurance Holdings Ltd. Berkshire Hathaway, Inc., Class B(1) Endurance Specialty Holdings Ltd. Loews Corp. Principal Financial Group, Inc. Prudential Financial, Inc. Sun Life Financial, Inc. 9 Shares Value INTERNET SOFTWARE & SERVICES — 1.6% AOL, Inc.(1) $ EarthLink, Inc. eBay, Inc.(1) Google, Inc., Class A(1) IAC/InterActiveCorp(1) IT SERVICES — 3.9% Accenture plc, Class A Acxiom Corp.(1) Computer Sciences Corp. Convergys Corp.(1) International Business Machines Corp. LEISURE EQUIPMENT & PRODUCTS — 0.1% Polaris Industries, Inc. MACHINERY — 3.1% Briggs & Stratton Corp. Caterpillar, Inc. Eaton Corp. Parker-Hannifin Corp. Timken Co. MEDIA — 2.2% Comcast Corp., Class A Gannett Co., Inc. Scholastic Corp. Time Warner, Inc. METALS & MINING — 1.9% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. MULTILINE RETAIL — 0.5% Dillard’s, Inc., Class A Macy’s, Inc. Target Corp. MULTI-UTILITIES — 1.3% Ameren Corp. DTE Energy Co. Integrys Energy Group, Inc. OIL, GAS & CONSUMABLE FUELS — 8.9% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Hess Corp. $ Murphy Oil Corp. Occidental Petroleum Corp. PAPER & FOREST PRODUCTS — 0.8% Domtar Corp. International Paper Co. PERSONAL PRODUCTS — 0.2% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS — 5.9% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.(1) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.5% Public Storage Simon Property Group, Inc. ROAD & RAIL — 0.6% CSX Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 3.4% Intel Corp. LSI Corp.(1) Micron Technology, Inc.(1) Teradyne, Inc.(1) Texas Instruments, Inc. SOFTWARE — 4.1% Intuit, Inc.(1) Microsoft Corp. Oracle Corp. Synopsys, Inc.(1) SPECIALTY RETAIL — 3.6% Best Buy Co., Inc. Gap, Inc. (The) Home Depot, Inc. (The) Lowe’s Cos., Inc. Rent-A-Center, Inc. Williams-Sonoma, Inc. 10 Shares Value TOBACCO — 1.2% Philip Morris International, Inc. $ Reynolds American, Inc. TOTAL COMMON STOCKS (Cost $205,922,247) Temporary Cash Investments — 0.1% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.25%, 1/31/15, valued at $204,061), in a joint trading account at 0.12%, dated 12/31/10, due 1/3/11 (Delivery value $200,002) TOTAL TEMPORARY CASH INVESTMENTS (Cost $292,721) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $206,214,968) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments Non-income producing. Industry is less than 0.05% of total net assets. See Notes to Financial Statements. 11 Statement of Assets and Liabilities DECEMBER 31, 2010 Assets Investment securities, at value (cost of $206,214,968) Receivable for investments sold Receivable for capital shares sold Dividends and interest receivable Liabilities Disbursements in excess of demand deposit cash Payable for investments purchased Payable for capital shares redeemed Accrued management fees Distribution fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Class I, $0.01 Par Value Class II, $0.01 Par Value Class III, $0.01 Par Value See Notes to Financial Statements. 12 Statement of Operations YEAR ENDED DECEMBER 31, 2010 Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $14,318) Interest Expenses: Management fees Distribution fees — Class II Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions Change in net unrealized appreciation (depreciation) on investments Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 13 Statement of Changes in Net Assets YEARS ENDED DECEMBER 31, 2, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) ) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Class I ) ) Class II ) ) Class III ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) ) Redemption Fees Increase in net assets from redemption fees Net increase (decrease) in net assets ) ) Net Assets Beginning of period End of period Undistributed net investment income — See Notes to Financial Statements. 14 Notes to Financial Statements DECEMBER 31, 2010 1. Organization American Century Variable Portfolios, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company and is organized as a Maryland corporation. VP Income & Growth Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to seek capital growth by investing in common stocks. Income is a secondary objective. The fund is authorized to issue Class I, Class II and Class III. The share classes differ prin­ci­pally in their respective distribution and shareholder servicing expenses and arrange­ments. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 15 Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income, if any, are generally declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid annually. The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of December 31, 2010, the fund had accumulated capital losses of $(77,920,551), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(25,301,310) and $(52,619,241) expire in 2016 and 2017, respectively. Redemption — The fund may impose a 1.00% redemption fee on shares held less than 60 days. The fee may not be applicable to all classes. The redemption fee is retained by the fund and helps cover transaction costs that long-term investors may bear when the fund sells securities to meet investor redemptions. 16 Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.65% to 0.70% for Class I, Class II and Class III. The effective annual management fee for each class for the year ended December 31, 2010 was 0.70%. Distribution Fees — The Board of Directors has adopted the Master Distribution Plan (the plan) for Class II, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that Class II will pay American Century Investment Services, Inc. (ACIS) an annual distribution fee equal to 0.25%. The fee is computed and accrued daily based on the Class II daily net assets and paid monthly in arrears. The distribution fee provides compensation for expenses incurred in connection with distributing shares of Class II including, but not limited to, payments to brokers, dealers, and financial institutions that have entered into sales agreements with respect to shares of the fund. Fees incurred under the plan during the year ended December 31, 2010, are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a securities lending agreement with JPMorgan Chase Bank (JPMCB) and a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended December 31, 2010, were $135,644,054 and $165,913,393, respectively. As of December 31, 2010, the composition of unrealized appreciation and depreciation of investment securities based on the aggregate cost of investments for federal income tax purposes was as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 17 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended December 31, 2010 Year ended December 31, 2009 Shares Amount Shares Amount Class I/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class II/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Class III/Shares Authorized Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks — — Foreign Common Stocks — — Temporary Cash Investments — Total Value of Investment Securities — 18 7. Derivative Instruments Equity Price Risk — The fund is subject to equity price risk in the normal course of pursuing its investment objectives. A fund may enter into futures contracts based on an equity index in order to manage its exposure to changes in market conditions. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund is required to deposit either cash or securities in an amount equal to a certain percentage of the contract value (initial margin). Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. During the period, the fund infrequently purchased equity price risk derivative instruments for temporary investment purposes. At period end, the fund did not have any equity price risk derivative instruments disclosed on the Statement of Assets and Liabilities. For the year ended December 31, 2010, the effect of equity price risk derivative instruments on the Statement of Operations was $54,002 in net realized gain (loss) on futures contract transactions. 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. 9. Corporate Event As part of a long-standing estate and business succession plan established by James E. Stowers, Jr., the founder of American Century Investments, ACC Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the fund’s advisor. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee was considered a change of control of ACC and therefore also a change of control of the fund’s advisor even though there has been no change to its management and none is anticipated. The change of control resulted in the assignment of the fund’s investment advisory agreement. As required by the 1940 Act, the assignment automatically terminated such agreement, making the approval of a new agreement necessary. On February 18, 2010, the Board of Directors approved an interim investment advisory agreement under which the fund was managed until a new agreement was approved. The new agreement for the fund was approved by the Board of Directors on March 29, 2010, and by shareholders at a Special Meeting of Shareholders on June 16, 2010. It went into effect on July 16, 2010. The new agreement, which is substantially identical to the terminated agreement (with the exception of different effective and termination dates), did not result in changes in the management of American Century Investments, the fund, its investment objectives, fees or services provided. 19 Financial Highlights Class I For a Share Outstanding Throughout the Years Ended December 31 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) ) ) Total From Investment Operations ) ) Distributions From Net Investment Income ) From Net Realized Gains — — ) — — Total Distributions ) Net Asset Value, End of Period Total Return(2) % % )% )% % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets % Ratio of Net Investment Income (Loss) to Average Net Assets % Portfolio Turnover Rate 55
